Exhibit 10.2

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of

June 1, 2011

among

KINDRED HEALTHCARE, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners and Joint Lead Arrangers

CITIBANK, N.A.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents

GENERAL ELECTRIC CAPITAL CORPORATION

and

WELLS FARGO CAPITAL FINANCE, INC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE 1       DEFINITIONS   

Section 1.01.

  

Defined Terms

     1   

Section 1.02.

  

Classification of Loans and Borrowings

     33   

Section 1.03.

  

Terms Generally

     33   

Section 1.04.

  

Accounting Terms; GAAP

     33       ARTICLE 2       THE CREDITS   

Section 2.01.

  

Commitments

     34   

Section 2.02.

  

Loans and Borrowings

     34   

Section 2.03.

  

Requests for Borrowings

     34   

Section 2.04.

  

Funding of Borrowings

     35   

Section 2.05.

  

Interest Elections

     35   

Section 2.06.

  

Termination of Commitments

     36   

Section 2.07.

  

Repayment of Loans; Evidence of Indebtedness

     36   

Section 2.08.

  

Prepayment of Loans

     37   

Section 2.09.

  

Fees

     38   

Section 2.10.

  

Interest

     38   

Section 2.11.

  

Alternate Rate of Interest

     39   

Section 2.12.

  

Increased Costs

     39   

Section 2.13.

  

Break Funding Payments

     40   

Section 2.14.

  

Taxes

     41   

Section 2.15.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     43   

Section 2.16.

  

Mitigation Obligations; Replacement of Lenders

     44   

Section 2.17.

  

Release of Security Interest in Assets Being Sold

     45   

Section 2.18.

  

Incremental Term Loans

     45   

Section 2.19.

  

Refinancing Amendments; Maturity Extension

     47       ARTICLE 3       REPRESENTATIONS AND WARRANTIES   

Section 3.01.

  

Corporate Existence and Power

     48   

Section 3.02.

  

Corporate and Governmental Authorization; No Contravention

     48   

Section 3.03.

  

Binding Effect

     48   

Section 3.04.

  

Security Interests

     48   

Section 3.05.

  

Financial Information

     49   

Section 3.06.

  

Litigation

     50   

Section 3.07.

  

Compliance with ERISA

     50   

Section 3.08.

  

Taxes

     50   

Section 3.09.

  

Compliance with Laws

     50   

Section 3.10.

  

No Regulatory Restrictions on Borrowing

     50   

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 3.11.

  

Environmental Matters

     50   

Section 3.12.

  

Full Disclosure

     51   

Section 3.13.

  

Information as to Equity Interest and Instruments

     51   

Section 3.14.

  

Representations in Other Financing Documents

     51   

Section 3.15.

  

Margin Stock

     51   

Section 3.16.

  

Properties

     52   

Section 3.17.

  

Existing Indebtedness

     52   

Section 3.18.

  

Solvency

     52   

Section 3.19.

  

Labor Relations

     53   

Section 3.20.

  

No Defaults Under Agreements

     53   

Section 3.21.

  

Existing Liens

     53   

Section 3.22.

  

Status of Obligations as Senior Debt

     53   

Section 3.23.

  

Anti-Terrorism Laws

     53   

Section 3.24.

  

Use of Proceeds

     53       ARTICLE 4       CONDITIONS   

Section 4.01.

  

Closing Date

     53       ARTICLE 5       AFFIRMATIVE COVENANTS   

Section 5.01.

  

Information

     56   

Section 5.02.

  

Maintenance of Property

     60   

Section 5.03.

  

Insurance

     60   

Section 5.04.

  

Payment of Obligations; Compliance with Law and Contractual Obligations

     60   

Section 5.05.

  

Maintenance of Existence, Rights, Etc.

     61   

Section 5.06.

  

Designation of Restricted and Unrestricted Subsidiaries

     61   

Section 5.07.

  

Books and Records; Inspection Rights

     63   

Section 5.08.

  

Guarantees by Future Restricted Subsidiaries

     63   

Section 5.09.

  

Future Assets to Be Added to Collateral and Further Assurances

     63   

Section 5.10.

  

Condemnation Events

     65   

Section 5.11.

  

Use of Proceeds

     65   

Section 5.12.

  

Interest Rate Protection

     65   

Section 5.13.

  

Environmental Matters

     65   

Section 5.14.

  

Post-Closing

     65       ARTICLE 6       FINANCIAL COVENANTS   

Section 6.01.

  

Financial Ratios

     66   

Section 6.02.

  

Maximum Capital Expenditures

     67   

 

-ii-



--------------------------------------------------------------------------------

          Page      ARTICLE 7       NEGATIVE COVENANTS   

Section 7.01.

  

Limitation on Indebtedness; Certain Equity Securities

     68   

Section 7.02.

  

Negative Pledge

     70   

Section 7.03.

  

Consolidations, Mergers and Asset Sales

     72   

Section 7.04.

  

Limitations on Transactions with Affiliates

     74   

Section 7.05.

  

Limitation on Restrictions Affecting Subsidiaries

     75   

Section 7.06.

  

Limitation on Sale or Issuance of Equity Interests of Subsidiaries

     75   

Section 7.07.

  

Restricted Payments

     76   

Section 7.08.

  

Limitations on Acquisitions and Investments

     77   

Section 7.09.

  

No Change of Fiscal Periods

     78   

Section 7.10.

  

Limitation on Business

     78   

Section 7.11.

  

Limitation on Sale and Leaseback Transactions

     79   

Section 7.12.

  

No Modification of Certain Documents Without Consent; Prepayments of
Indebtedness

     79   

Section 7.13.

  

Payments for Consents

     80       ARTICLE 8       DEFAULTS   

Section 8.01.

  

Events of Default

     80   

Section 8.02.

  

Notice of Default

     82   

Section 8.03.

  

Enforcement Notice

     82       ARTICLE 9       THE AGENTS       ARTICLE 10       MISCELLANEOUS   

Section 10.01.

  

Notices

     85   

Section 10.02.

  

Waivers; Amendments

     85   

Section 10.03.

  

Expenses; Indemnity; Damage Waiver

     86   

Section 10.04.

  

Successors and Assigns

     87   

Section 10.05.

  

Survival

     90   

Section 10.06.

  

Counterparts; Integration; Effectiveness

     91   

Section 10.07.

  

Severability

     91   

Section 10.08.

  

Right of Setoff

     91   

Section 10.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     91   

Section 10.10.

  

WAIVER OF JURY TRIAL

     92   

Section 10.11.

  

Headings

     92   

Section 10.12.

  

Confidentiality

     92   

Section 10.13.

  

USA PATRIOT ACT

     93   

Section 10.14.

  

Interest Rate Limitation

     93   

Section 10.15.

  

Margin Stock

     94   

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 10.16.

  

Application of Proceeds under Mortgages

     94   

Section 10.17.

  

ABL Intercreditor Agreement

     94   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:      

Schedule 1.01A

     –      

[Reserved]

Schedule 1.01B

     –      

Restricted Subsidiaries, Unrestricted Subsidiaries and Excluded Partnerships

Schedule 1.01C

     –      

Existing Affiliate Agreements

Schedule 1.01D

     –      

Initial Master Lease Properties

Schedule 1.01E

     –      

[Reserved]

Schedule 1.01F

     –      

Initial Owned Real Properties

Schedule 1.01G

     –      

Existing Investments

Schedule 1.01H

     –      

Specified Properties

Schedule 1.01I

     –      

[Reserved]

Schedule 1.01J

     –      

Specified Joint Ventures

Schedule 2.01

     –      

Commitments

Schedule 3.13

     –      

Existing Instruments

Schedule 3.16

     –      

Real Property Information

Schedule 4.01(h)

     –      

Consents

Schedule 5.14(b)

     –      

Additional Post-Closing Obligations

Schedule 7.01

     –      

Existing Indebtedness

Schedule 7.02

     –      

Existing Liens

Schedule 7.03(d)

     –      

Scheduled Asset Sales

EXHIBITS:      

Exhibit A

     –      

Form of Assignment and Assumption

Exhibit B.1

     –      

Form of Opinion of the Senior Vice President of Corporate Legal Affairs of the
Borrower

Exhibit B.2

     –      

Form of Opinion of the Senior Vice President and General Counsel of RehabCare
Group, Inc.

Exhibit B.3

     –      

Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP, special counsel for the
Borrower

Exhibit B.4

     –      

Form of Opinion of Richards, Layton & Finger, P.A., special Delaware counsel for
the Borrower

Exhibit C

     –      

Form of Security Agreement

Exhibit D

     –      

Form of Term Note

Exhibit E

     –      

Form of ABL Intercreditor Agreement

Exhibit F

     –      

Form of First Lien Intercreditor Agreement

Exhibit G

     –      

Form of Second Lien Intercreditor Agreement

Exhibit H

     –      

Form of Intercompany Promissory Note

Exhibit I

     –      

Form of Intercompany Note Subordination Provisions

Exhibit J

     –      

Form of Solvency Certificate

Exhibit K

     –      

Form of United States Tax Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

THIS TERM LOAN CREDIT AGREEMENT dated as of June 1, 2011 (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”) among KINDRED HEALTHCARE, INC., the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, CITIBANK, N.A. and MORGAN STANLEY SENIOR FUNDING, INC., as
Co-Syndication Agents, and GENERAL ELECTRIC CAPITAL CORPORATION and WELLS FARGO
CAPITAL FINANCE, INC., as Co-Documentation Agents.

WHEREAS, the Borrower has requested that the Lenders make available a term loan
credit facility in an aggregate principal amount of $700,000,000, the proceeds
of which will be used on the Closing Date to fund in part the acquisition of
100% of the Equity Interests of RehabCare Group, Inc., a Delaware corporation
(“RehabCare”), through the merger of RehabCare with and into the Borrower’s
Wholly Owned Subsidiary Kindred Healthcare Development, Inc. (the “RehabCare
Acquisition”), to repay all loans outstanding under the Existing Kindred Credit
Facility and the Existing RehabCare Credit Facility and to pay fees and expenses
in connection with each of the foregoing;

WHEREAS, the Obligations of the Borrower under the foregoing credit facility are
to be (a) secured by substantially all the Borrower’s assets and (b) guaranteed
by the Borrower’s Subsidiary Guarantors, and each of such Guarantees is to be
secured by substantially all the assets of the relevant Guarantor; and

WHEREAS, the Lenders are willing to extend the credit facility referred to
herein to the Borrower on the terms and conditions provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABL Facility” means that certain revolving ABL Credit Agreement dated as of the
Closing Date among the Borrower, as borrower, JPMorgan Chase Bank, N.A, as
administrative agent and issuing bank, the lenders party thereto and the other
agents, arrangers and bookrunners identified therein, as amended, amended and
restated, supplemented, refinanced, replaced or otherwise modified from time to
time.

“ABL Intercreditor Agreement” means the Intercreditor Agreement substantially in
the form of Exhibit E, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof and
thereof.

“ABL Loans” means loans made and incurred from time to time under the ABL
Facility.

“ABL Obligations” has the meaning assigned to such term in the ABL Intercreditor
Agreement.

“Account” has the meaning set forth in Section 1 of the Security Agreement.



--------------------------------------------------------------------------------

“Acquisition” means (i) any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person whereby such Person becomes a Restricted Subsidiary of
the Borrower or whereby such Person is merged with and into the Borrower or a
Restricted Subsidiary or (ii) an acquisition by the Borrower or any of its
Restricted Subsidiaries of the property and assets of any Person (other than any
then-existing Restricted Subsidiary) that constitutes substantially all of the
assets of such Person, or any division, line of business, Healthcare Facility or
other business unit of such Person.

“Additional Encumbrance Letter” means one or more letter agreements that may be
entered into after the Closing Date among the Borrower, JPMorgan Chase Bank,
N.A., as Agent, and First American Title Insurance Company.

“Additional Lender” has the meaning set forth in Section 2.18(c) hereof.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period, adjusted to exclude therefrom, without duplication
(x) gains or losses from Asset Sales net of related tax effects, (y) any
after-tax effect of income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations pursuant to Financial Accounting Standards Board
Accounting Standards Codification 205-20 and (z) any non-cash impairment charge
or asset-write off effected after the Closing Date in connection with the
Transactions or any Acquisition or Investment pursuant to Financial Accounting
Standards Board Accounting Standards Codification 350, 360 or 805, as
applicable.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate. In the event that such rate is
not available at such time for any reason, then the “Adjusted LIBO Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
at which dollar deposits of $25,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, in no event
shall the Adjusted LIBO Rate be less than 1.50%.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Financing Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent
and/or Collateral Agent for the Lenders under the Financing Documents, as the
context may require.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.0% and (iii) the Adjusted LIBO Rate for
an Interest Period of one month beginning on such date (or if such date is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Al-

 

-2-



--------------------------------------------------------------------------------

ternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Annualized Basis” means that, when a provision hereof provides that
Consolidated EBITDAR, Consolidated Interest Expense, Consolidated Rental Expense
or Consolidated EBITDA is to be calculated as of a date (the “relevant date”)
prior to the end of the fourth full Fiscal Quarter following the Closing Date
for a period of four consecutive Fiscal Quarters ending on the relevant date,
(i) Consolidated EBITDAR, Consolidated Interest Expense, Consolidated Rental
Expense or Consolidated EBITDA, as the case may be, shall be calculated for the
period from the end of the month in which the Closing Date occurs to the
relevant date (a “short period”) and (ii) the amount so calculated shall be
multiplied by a fraction of which the numerator is 12 and the denominator is the
number of whole calendar months in such short period (provided that if the
relevant date falls on the last day of a month, such short period shall be
deemed to include such month).

“Anti-Terrorism Laws” means any United States Requirements of Law related to
terrorism financing or money laundering including the PATRIOT Act, The Currency
and Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the Total
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
greater than 4.25:1.00, (b) 25% if the Total Leverage Ratio as of the last day
of the applicable Excess Cash Flow Period is less than or equal to 4.25:1.00 and
greater than 3.50:1.00 and (c) 0% if the Total Leverage Ratio as of the last day
of the applicable Excess Cash Flow Period is less than or equal to 3.50:1.00.
Notwithstanding the foregoing, the Applicable ECF Percentage shall be 50% during
any period in which there exists and is continuing an Event of Default.

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, rules, treaties, regulations and orders of all Governmental Authorities
and all applicable orders, rules and decrees of courts and arbitrators.

“Applicable Rate” means a percentage per annum equal to (A) for LIBO Rate Loans,
3.75% and (B) for ABR Loans, 2.75%.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Asset Sale” means any sale, lease or other transfer (including any such
transaction effected by way of merger or consolidation) of any asset by the
Borrower or any Restricted Subsidiary, including, without limitation, any Sale
and Leaseback Transaction, whether or not involving a Capital Lease, and any
sale or issuance of the Equity Interests of any Restricted Subsidiary, but
excluding (i) any sale or other transfer of inventory, cash, cash equivalents
and other cash management investments and obsolete, unused or unnecessary
equipment, in each case in the ordinary course of business, (ii) any transfer of
assets by the Borrower to any Restricted Subsidiary or by any Restricted
Subsidiary to the Borrower or another Restricted Subsidiary, (iii) the sale or
issuance by the Borrower or any Restricted Subsidiary of any Equity Interests of
any Restricted Subsidiary to the Borrower or any Restricted Subsidiary, (iv) any
transfer of assets or related series of transfers of assets involving Cash
Proceeds of (or non-cash consideration with a fair value of) less than
$2,000,000, (v) with respect to a lease of any property (including any Master
Lease Property), surrender to or repossession by the lessor of such property, or
the termination or expiration of the lease relating to such property, (vi) a
Sale and Leaseback Transaction permitted under Section 7.11,

 

-3-



--------------------------------------------------------------------------------

(vii) an unwinding of any Interest Rate Agreement, (viii) a sale, transfer or
other disposition of any asset to the extent such asset is exchanged for credit
against the purchase price of such similar replacement asset or the proceeds
therefrom are promptly applied to the purchase price of such replacement
property, (ix) a sale, transfer or other disposition of Investments in joint
ventures (including any Minority-Owned Affiliates) to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture agreements or similar binding arrangements,
(x) a transfer or disposition of assets subject to a Casualty Event and (xi) a
transfer or other disposition of assets constituting a Restricted Payment or an
Investment permitted under Section 7.07 or 7.08, respectively.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction, the present value, discounted at the interest rate implicit in the
Sale and Leaseback Transaction, of the total obligations of the lessee for
rental payments during the remaining term of the lease in the Sale and Leaseback
Transaction.

“Available Amount” means, at any date, the sum of (a) other than to the extent
used to make a Restricted Payment pursuant to Section 7.07(a)(v), the aggregate
amount of Net Cash Proceeds of any issuances of Qualified Equity Interests of
the Borrower received by the Borrower since the Closing Date (excluding, for the
avoidance of doubt, any Net Cash Proceeds received by the Borrower from the
issuance of its Qualified Equity Interests in connection with the Acquisition)
plus (b) 50% of Cumulative Adjusted Consolidated Net Income (or, if such
Cumulative Adjusted Consolidated Net Income shall be a loss, 100% of such loss)
plus (c) to the extent not already included in the preceding clause (b), the
aggregate amount of all cash repayments of principal received by the Borrower or
any Restricted Subsidiary since the Closing Date from any Minority-Owned
Affiliates or Unrestricted Subsidiaries in respect of loans made by the Borrower
or any Restricted Subsidiary to Minority-Owned Affiliates or Unrestricted
Subsidiaries to the extent made by using the Available Amount, plus (d) to the
extent not already included in the preceding clause (b), the aggregate amount of
all net cash proceeds received by the Borrower or any Restricted Subsidiary
since the Closing Date in connection with the sale, transfer or other
disposition of its ownership interest in any Minority-Owned Affiliates or
Unrestricted Subsidiaries to the extent the Investment therein was made using
the Available Amount; less any usage of such Available Amount pursuant to
Article 7.

“Available Amount Conditions” means, prior to and after giving effect to any
usage of the Available Amount, (a) no Default shall have occurred and be
continuing and (b) on a Pro Forma Basis, the Borrower will be in compliance with
the covenants set forth in Article 6. For the avoidance of doubt, with respect
to any period during which the Borrower is unable to satisfy the Available
Amount Conditions, the Available Amount shall continue to accumulate as provided
for in the definition thereof and shall not be reduced (or its accrual
suspended) solely because of the Borrower’s inability to satisfy such Available
Amount Conditions.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kindred Healthcare, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the gross additions to property,
plant and equipment and other capital expenditures of the Borrower and its
Restricted Subsidiaries for such period, as the same are or would be reflected
in a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period; provided that the amount paid by the Borrower or
any of its Restricted Subsidiaries for any Acquisition and any amount of
Casualty Proceeds applied to restore, repair, replace or rebuild the asset in
respect of which such Casualty Proceeds were received shall not be included in
the calculation of the amount of Capital Expenditures.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Lease Obligation” means the obligation to pay rent under any Capital
Lease.

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, but only as and when
so received) received by the Borrower or any of its Subsidiaries from such Asset
Sale.

“Casualty Event” means (i) any Condemnation Event with respect to any Owned Real
Property or (ii) any damage to, or destruction of, any property owned by the
Borrower or any Restricted Subsidiary.

“Casualty Proceeds” means (i) with respect to any Condemnation Event, all awards
or payments received by the Borrower, any Restricted Subsidiary or the Agent by
reason of such Condemnation Event, including all amounts received with respect
to any transfer in lieu or anticipation of such Condemnation Event or in
settlement of any proceeding relating to such Condemnation Event and (ii) with
respect to any other Casualty Event, all insurance proceeds or payments
(excluding payments with respect to business interruption) which the Borrower,
any Restricted Subsidiary or the Agent receives by reason of such other Casualty
Event, less, in either case, unreimbursed expenses or losses related to the
Casualty Event, including any payment with respect to Taxes actually paid or to
become payable by the Borrower and its Restricted Subsidiaries (as reasonably
estimated by a Financial Officer) in respect of such Casualty Event.

“Change in Law” means (i) the adoption of any law, rule or regulation after the
Closing Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (iii) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 10.14.

 

-5-



--------------------------------------------------------------------------------

“Closing” means the closing hereunder on the Closing Date.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Closing Date Material Adverse Effect” means with respect to any Person (as
defined in the Merger Agreement), any change, effect, development or event that
has had or would reasonably be expected to have a material adverse effect on the
financial condition, business, assets, liabilities, or results of operations of
such Person and its Subsidiaries (as defined in the Merger Agreement), taken as
a whole; provided, however, that no change, effect, development or event (by
itself or when aggregated or taken together with any and all other changes,
effects, developments or events) to the extent resulting from, arising out of,
or attributable to, any of the following shall be deemed to constitute or be
taken into account when determining whether a “Closing Date Material Adverse
Effect” has occurred or may, would or could occur: (A) any changes, effects,
developments or events in the economy or the financial, credit or securities
markets in general (including changes in interest or exchange rates), (B) any
changes, effects, developments or events in the industries in which such Person
and its Subsidiaries operate, (C) any changes, effects, developments or events
resulting from the announcement or pendency of the transactions contemplated by
the Merger Agreement, the identity of the Borrower or the performance or
compliance with the terms of the Merger Agreement (including, in each case, any
loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom, but excluding the effects of compliance with
Section 5.01 of the Merger Agreement), (D) any changes, effects, developments or
events resulting from the failure of such Person to meet internal forecasts,
budgets or financial projections or fluctuations in the trading price or volume
of such Person’s common stock (but not, in each case, the underlying cause of
such failure or fluctuations, unless such underlying cause would otherwise be
excepted from this definition), (E) acts of God, natural disasters, calamities,
national or international political or social conditions, including the
engagement by any country in hostility (whether commenced before, on or after
the Closing Date, and whether or not pursuant to the declaration of a national
emergency or war), or the occurrence of a military or terrorist attack, or
(F) any changes in Applicable Law or GAAP (each as defined in the Merger
Agreement) (or any interpretation thereof), except to the extent such changes,
effects, developments or events resulting from or arising out of the matters
described in clauses (A), (B), (E) and (F) disproportionately affect such Person
and its Subsidiaries as compared to other companies operating in the industries
in which such Person and its Subsidiaries operate.

“Closing Fee” has the meaning set forth in Section 2.09.

“Co-Documentation Agents” means each of General Electric Capital Corporation and
Wells Fargo Capital Finance, Inc.

“Co-Syndication Agents” means each of Citibank, N.A. and Morgan Stanley Senior
Funding, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all Owned Real Property and personal property, tangible and
intangible, subject or purportedly subject to Liens pursuant to the Collateral
Documents.

“Collateral Account” has the meaning set forth in Section 1 of the Security
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent for the holders of the Secured Obligations under the Financing
Documents.

 

-6-



--------------------------------------------------------------------------------

“Collateral Documents” means the Security Agreement, the ABL Intercreditor
Agreement, the Security Agreement Supplements, the Mortgages, any deposit or
other account control agreements and all other supplemental or additional
security agreements, pledge agreements, mortgages or similar instruments (other
than any UCC financing statements) delivered pursuant hereto or thereto.

“Condemnation Event” means any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain. A transfer to a
Governmental Authority in lieu or anticipation of condemnation shall be deemed
to be a Condemnation Event.

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent deducted in determining Adjusted
Consolidated Net Income for such period, the sum of (i) Consolidated Interest
Expense, (ii) income tax expense, (iii) depreciation, amortization and other
similar non-cash charges, (iv) non-cash compensation expense (less any cash paid
during such period in respect of non-cash compensation expense accrued during
any prior period), (v) expenses for (A) deferred compensation and bonuses
incurred in connection with the Transactions and (B) deferred compensation and
bonuses, deferred purchase price or earn-out obligations payable in connection
with any Acquisition or Investment effected after the Closing Date, (vi) any
fees, costs and expenses paid or payable by the Borrower and its Subsidiaries in
connection with (A) the Transactions, including without limitation, amounts
payable to the Agents and the Lenders, and (B) any Acquisition or Investment
effected after the Closing Date, in each case, expensed or amortized in such
period and including fees, expenses or charges triggered by change of control
provisions, and (vii) the amount of “run-rate” cost savings projected by the
Borrower in good faith and certified by the chief financial officer of the
Borrower in writing to the Administrative Agent to result from actions either
taken or initiated prior to or during such period (which cost savings shall be
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of such period), net of the amount of actual benefits realized
prior to or during such period from such actions; provided that (A) the chief
financial officer of the Borrower shall have certified to the Administrative
Agent that (x) such cost savings are reasonably quantifiable and reasonably
anticipated to result from such actions and (y) such actions have been taken or
initiated and the benefits resulting therefrom are anticipated by the Borrower
to be realized within 12 months, (B) no cost savings shall be added pursuant to
this clause (vii) to the extent duplicative of any expenses or charges relating
to such cost savings that are included in clause (v) above with respect to such
period and (C) the aggregate amount of cost savings added pursuant to this
clause (vii), together with any amounts added back pursuant to clause (v)(B)
above, shall not exceed 10% of Consolidated EBITDA for any period of four
consecutive Fiscal Quarters prior to giving effect to amounts added back
pursuant to this clause (vii) or such clause (v)(B); provided, further, that
Consolidated EBITDA shall be calculated so as to exclude the effect of any
income or expense that (x) is classified as extraordinary, (y) is disclosed
separately as an unusual or non-recurring item or (z) represents the effect of
an accounting change on prior periods, in each case in accordance with GAAP.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated EBITDA for such
period, Consolidated Rental Expense.

“Consolidated Fixed Charges” means, for any period, the sum of Consolidated
Interest Expense and Consolidated Rental Expense of the Borrower and its
Consolidated Subsidiaries for such period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis for such period; provided that Con-

 

-7-



--------------------------------------------------------------------------------

solidated Interest Expense shall not (i) include interest capitalized in
accordance with GAAP or (ii) be reduced by any interest income.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
for such period.

“Consolidated Rental Expense” means, for any period, the total rental expense
for operating leases of the Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis for such period; provided that Consolidated
Rental Expense shall not be reduced by any rental income.

“Consolidated Subsidiary” means, as to any Person at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date. Unless otherwise specified, “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Consolidated Subsidiaries (but
excluding Cornerstone) determined on a consolidated basis in accordance with
GAAP as of the last day of the period for which the Most Recent Financial
Statements were delivered prior to such date of determination.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Consolidated
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Transactions or any Acquisition permitted hereunder (or
other Investment permitted hereunder)) consisting only of Indebtedness for
borrowed money, unreimbursed obligations under letters of credit, obligations in
respect of Capital Leases and debt obligations evidenced by promissory notes or
similar instruments less the cash and cash equivalents (in each case, free and
clear of Liens other than Liens created pursuant to the Collateral Documents and
Permitted Encumbrances that are nonconsensual Liens) of the Borrower and its
Consolidated Subsidiaries in an amount not to exceed $50,000,000 as of such date
that would be required to be reflected on a consolidated balance sheet in
accordance with GAAP.

“Consolidated Working Capital” means, with respect to the Borrower and its
Consolidated Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cornerstone” means Cornerstone Insurance Company, a Cayman Islands corporation.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans or Other Term Loans (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that

 

-8-



--------------------------------------------------------------------------------

(i) such extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (plus all accrued interest and premium (if any)
and all fees and expenses reasonably incurred in connection with such extension,
renewal, replacement or refinancing), (ii) such Indebtedness has a maturity no
earlier than the Refinanced Debt and a Weighted Average Life to Maturity equal
to or greater than the Refinanced Debt, and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Cumulative Adjusted Consolidated Net Income” means the cumulative Adjusted
Consolidated Net Income of the Borrower and its Consolidated Subsidiaries for
the period (taken as one accounting period) from the beginning of the first full
Fiscal Quarter ending after the Closing Date to the end of the last fiscal
period for which financial statements have been provided to the Lenders pursuant
to Section 5.01(a) or (b) (for the avoidance of doubt, determined by netting net
income and net losses); provided that the amount excluded from Adjusted
Consolidated Net Income pursuant to clause (z) of the definition of Adjusted
Consolidated Net Income shall not exceed $50.0 million in the aggregate for the
purposes of calculating Cumulative Adjusted Consolidated Net Income.

“Current Assets” means, with respect to the Borrower and the Consolidated
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Temporary Cash Investments) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits
(but excluding assets held for sale, loans to third parties permitted to be made
under this Agreement, deferred bank fees and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Consolidated
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest, (c) all Indebtedness
consisting of loans or letter of credit obligations under the ABL Facility or
any other revolving credit facility to the extent otherwise included therein,
(d) accruals for current or deferred Taxes based on income or profits,
(e) accruals of any costs or expenses related to restructuring reserves and
(f) deferred revenue.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means on any day the rate of interest that would be payable on
the Loans on such day pursuant to Section 2.10(c).

“Deposit Account Control Agreement” has the meaning set forth in Section 1 of
the Security Agreement.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with an Asset Sale pursuant to Section 7.03(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer, setting
forth the basis of such valuation (which amount will be reduced by the fair
market value

 

-9-



--------------------------------------------------------------------------------

of the portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable disposition).

“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the happening of any event are (i) required to be redeemed
or are redeemable at the option of the holder on or prior to the day that is 91
days after the Maturity Date for consideration other than Qualified Equity
Interests of such Person or (ii) convertible at the option of the holder into
Disqualified Equity Interests of such Person or exchangeable for Indebtedness or
(b) require (or permit at the option of the holder) the payment of any dividend,
interest, sinking fund or other similar payment (other than the accrual of such
obligations) on or prior to the day that is 91 days after the Maturity Date
(other than payments made solely in Qualified Equity Interests of such Person).

“Disqualified Institutions” means Persons listed on the list provided to the
Administrative Agent on the Closing Date (the “Disqualified Institutions List”),
as such Disqualified Institutions List may be updated from time to time (but not
more than once per Fiscal Quarter unless the Administrative Agent otherwise
consents) by the Borrower by written notice to the Administrative Agent;
provided that, notwithstanding the foregoing, the Disqualified Institutions List
shall not be updated without the consent of the Administrative Agent (not to be
unreasonably withheld or delayed); and provided further that no Lender,
Affiliate of a Lender or Approved Fund shall be listed at any time on the
Disqualified Institutions List. The Administrative Agent shall promptly provide
the Disqualified Institutions List, as such list may be updated from time to
time in accordance with the provisions of this definition, to each Lender that
shall have requested such list.

“Disqualified Institutions List” has the meaning assigned to such term in the
definition of “Disqualified Institutions”.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of any State of the United States or the District of Columbia.

“Enforceable Judgment” means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

“Enforcement Notice” means a notice delivered by the Administrative Agent to the
Collateral Agent pursuant to Section 8.03 directing the Collateral Agent to
exercise one or more specific rights or remedies under the Collateral Documents.

“Environment” means ambient air, indoor air, surface water, ground water,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland flora and fauna.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions relating to the
Environment or to the effect of the Environment on human health or to emissions,
discharges or Releases of Hazardous Materials, or otherwise relating to the
manufacture, generation, processing, distribution, use,

 

-10-



--------------------------------------------------------------------------------

treatment, storage, disposal, transport or handling of Hazardous Materials or
the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, natural resource damages or indemnities), of the Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(i) any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof or
(v) any warrant, option or other right to acquire any Equity Interest described
in the foregoing clauses (i), (ii), (iii) and (iv).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Kindred Companies and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Kindred Company, are treated as a single
employer under Section 414 of the Code.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Adjusted Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Adjusted Consolidated Net Income, (iii) decreases in Consolidated Working
Capital for such period (other than any such decreases arising from Acquisitions
or Asset Sales by the Borrower and its Consolidated Subsidiaries completed
during such period or the application of purchase accounting), (iv) an amount
equal to the aggregate net non-cash loss on Asset Sales by the Borrower and its
Consolidated Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Adjusted
Consolidated Net Income and (v) cash receipts in respect of Interest Rate
Agreements during such period to the extent not otherwise added in arriving at
such Adjusted Consolidated Net Income minus (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Adjusted Consolidated Net Income, (ii) the amount of Capital
Expenditures made in cash or accrued during such period, to the extent that such
Capital Expenditures were not financed with proceeds of Indebtedness (other than
borrowings under the ABL Facility), (iii) the aggregate amount of all principal
payments of Indebtedness of the Borrower or its Consolidated Subsidiaries
(including (A) the principal component of payments in respect of Capital Leases,
(B) the amount of any scheduled repayment of Term Loans pursuant to
Section 2.07(a) and (C) any mandatory prepayment of Term Loans pursuant to
Section 2.08(b)(ii) to the extent required due to an Asset Sale that resulted in
an increase to such Adjusted Consolidated Net Income and not in excess of the
amount of such increase, but excluding (X) all other voluntary and mandatory
prepayments of Term Loans, (Y) all prepayments of ABL Loans made during such
period and (Z) all payments in respect of any other revolving credit facility
made during such period, ex-

 

-11-



--------------------------------------------------------------------------------

cept in the case of clause (Z) to the extent there is an equivalent permanent
reduction in commitments thereunder), to the extent not financed with the
proceeds of Indebtedness, (iv) an amount equal to the aggregate net non-cash
gain on Asset Sales by the Borrower and its Consolidated Subsidiaries during
such period (other than Asset Sales in the ordinary course of business) to the
extent included in arriving at such Adjusted Consolidated Net Income,
(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from Acquisitions or Asset Sales by the Borrower and its
Consolidated Subsidiaries during such period or the application of purchase
accounting), (vi) cash payments by the Borrower and its Consolidated
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and its Consolidated Subsidiaries other than Indebtedness, (vii) the
aggregate amount of expenditures actually made by the Borrower and its
Consolidated Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (viii) the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and its
Consolidated Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness, (ix) the amount of cash income
Taxes actually paid in such period to the extent they exceed the amount of Tax
expense deducted in determining Adjusted Consolidated Net Income for such
period, (x) cash expenditures in respect of Interest Rate Agreements during such
Fiscal Year to the extent not deducted in arriving at such Adjusted Consolidated
Net Income and (xi) any payment of cash to be amortized or expensed over a
future period and recorded as a long-term asset. Notwithstanding anything in the
definition of any term used in the definition of “Excess Cash Flow” to the
contrary, all components of Excess Cash Flow shall be computed for the Borrower
and its Consolidated Subsidiaries on a consolidated basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
the Fiscal Year ending December 31, 2012.

“Excluded Partnership” means each of the general and limited partnerships and
each of the limited liability companies identified on Schedule 1.01B hereto as
an Excluded Partnership; provided that any such partnership or limited liability
company shall cease to be an Excluded Partnership at such time as (i) the grant
of a security interest in the partnership interests or limited liability company
interests thereof and a guaranty of the Obligations by such entity shall no
longer constitute a material violation of a valid and enforceable restriction in
favor of a third party or (ii) the required consents to such grant and such
guaranty shall have been obtained.

“Excluded Subsidiary” means (x) a Foreign Subsidiary, (y) a Subsidiary that is
not a Wholly Owned Subsidiary or (z) a Domestic Subsidiary of a Foreign
Subsidiary (to the extent, in the case of this clause (z), that a guarantee of
the Borrower’s Obligations by such Domestic Subsidiary is not permitted by
applicable law or would result in a material adverse U.S. federal income tax
consequence with respect to such Domestic Subsidiary pursuant to Section 956 of
the Code or any amended or successor version that is substantively comparable).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party under any Financing Document, (i) income or franchise taxes
imposed on (or measured by) its net income by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable lending
office in such jurisdiction or as a result of any other present or former
connection between such recipient and the jurisdiction (other than a connection
arising from such recipient having executed, delivered, enforced, become a party
to or performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to any Financing Documents) including (for the avoidance of doubt) U.S.
federal income tax imposed on the net income of a Foreign Lender as a result of
such Foreign Lender engaging in a trade or business in the United States,
(ii) any branch profits tax imposed under Section 884(a) of the Code or the
Treasury regulations promulgated

 

-12-



--------------------------------------------------------------------------------

thereunder, or any similar tax, imposed by any jurisdiction described in
clause (i), (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.16(b)), any U.S. federal
withholding tax that is imposed on amounts payable to such Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party to
this Agreement (or where the Foreign Lender is a partnership for U.S. federal
income tax purposes, pursuant to a law in effect on the later of the date on
which such Foreign Lender becomes a party hereto or the date on which the
affected partner becomes a partner of such Foreign Lender) or designates a new
lending office, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 2.14(a), (iv) any withholding tax that is
attributable to a Lender’s failure to comply with Section 2.14(e), and (v) any
U.S. federal withholding tax imposed by current Section 1471 through 1474 of the
Code or any amended or successor version that is substantively comparable (or
any Treasury regulations or published administrative guidance interpreting the
foregoing).

“Executive Officer” means any “executive officer” (within the meaning of Rule
3b-7 under the Securities Exchange Act) of the Borrower.

“Existing Affiliate Agreements” means the agreements listed in Schedule 1.01C
hereto.

“Existing Kindred Credit Facility” means the Second Amended and Restated Credit
Agreement (as further amended heretofore), dated as of July 18, 2007, among the
Borrower, the lenders party thereto, the issuing lender party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, Citicorp USA,
Inc., as syndication agent, and General Electric Capital Corporation, the CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as co-documentation
agents, as in effect immediately prior to the Closing Date.

“Existing RehabCare Credit Facility” means that certain Amended and Restated
Credit Agreement, dated November 24, 2009, by and among RehabCare Group, Inc.,
as borrower, the guarantors party thereto, Bank of America, N.A., as
administrative agent and collateral agent, and the other agents and arrangers
identified therein, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Extension Notice” has the meaning set forth in Section 2.19(b).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain Fee Letter dated February 7, 2011 among JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Morgan Stanley Senior Funding, Inc. and Kindred Healthcare, Inc., as amended,
amended and restated, supplemented or otherwise modified.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower.

 

-13-



--------------------------------------------------------------------------------

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), any promissory notes issued hereunder, and the Collateral Documents.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F, with such modifications
thereto as the Administrative Agent may reasonably agree, or in such other form
as the Collateral Agent, the Administrative Agent and the Borrower may agree
(which form shall be, where relevant, substantially consistent with the ABL
Interecreditor Agreement), in each case, among the Administrative Agent, the
Collateral Agent and one or more Senior Representatives for holders of Permitted
First Priority Refinancing Debt.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” means, on any date (the “transaction date”), the
ratio of (x) Consolidated EBITDAR for the four consecutive Fiscal Quarters ended
immediately prior to the transaction date (the “Reference Period”) to
(y) Consolidated Fixed Charges for the Reference Period; provided that, at any
transaction date prior to the end of the fourth full Fiscal Quarter following
the Closing Date, the foregoing amounts shall be determined as of the end of the
then most recently ended Fiscal Quarter on an Annualized Basis; provided,
further, that, Cornerstone shall be disregarded for purposes of determining the
Fixed Charge Coverage Ratio. The foregoing calculation shall be made on a Pro
Forma Basis.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

-14-



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Healthcare Facility” means (i) a hospital, outpatient clinic, nursing center,
assisted or independent living community, long-term care facility or any other
facility that is used or useful in the provision of healthcare or custodial care
services, (ii) any healthcare business affiliated or associated with a
Healthcare Facility (as defined in clause (i)) or (iii) any business related or
ancillary to the provision of healthcare services or the operation of a
Healthcare Facility (as defined in clause (i)) including, but not limited to,
pharmacy supply and services, contract therapy services, as well as hospice and
home care services.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“HHS” has the meaning set forth in the definition of “Medicare Regulations.”

“Incremental Amendment” has the meaning set forth in Section 2.18(d).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.18(d).

“Incremental Term Lender” means, at any time, any Lender that has Incremental
Term Loans at such time.

“Incremental Term Loans” has the meaning set forth in Section 2.18(a).

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, (iv) all
Capital Lease Obligations of such Person, (v) all obligations of such Person to
purchase securities which arise out of or in connection with the sale of the
same or substantially similar securities, (vi) all obligations of such Person
(whether contingent or non-contingent) to reimburse any Lender or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vii) all obligations secured by a Lien on any asset of such
Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (viii) all Guarantees by such Person of obligations of another
Person (each such Guarantee to constitute Indebtedness in an amount equal to the
maximum amount of such other Person’s obligations Guaranteed thereby); provided
that neither (a) trade accounts payable nor (b) amounts owed to patients or
residents arising in the ordinary course of business nor (c) obligations arising
in respect of insurance policies or performance or surety bonds which are not
themselves Guarantees of Indebtedness (nor drafts, acceptances or similar
instruments evidencing the same nor obligations in respect of letters of credit
supporting the payment of the same) nor (d) guarantees of any obligation of the
Borrower or a Restricted Subsidiary pursuant to an operating lease shall
constitute Indebtedness.

“Indemnified Taxes” means all Taxes other than (i) Excluded Taxes, (ii) Other
Taxes and (iii) Taxes excluded from Other Taxes pursuant to the definition
thereof.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 10.12(a).

 

-15-



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2011 relating to the Borrower and the Transactions.

“Initial Master Lease Properties” means the Healthcare Facilities identified as
the “Initial Master Lease Properties” on Schedule 1.01D hereto.

“Insurance Subsidiary” means any insurance company that becomes a Subsidiary of
the Borrower on or after the Closing Date.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
H hereto.

“Intercreditor Agreement” means any of the ABL Intercreditor Agreement, any
First Lien Intercreditor Agreement and any Second Lien Intercreditor Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December and (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap or
other interest rate hedge arrangement, to or under which the Borrower or any of
its Restricted Subsidiaries is a party or a beneficiary on the Closing Date or
becomes a party or a beneficiary hereafter.

“Investment” means, with respect to any Person (the “Investor”), any investment
by the Investor in any other Person, whether by means of share purchase, capital
contribution, loan, advance, purchase of Indebtedness, payment in respect of a
Guarantee of Indebtedness, time deposit or otherwise. For purposes of covenant
compliance (other than Section 7.08(b)(ii)), any Investment by the Borrower or a
Restricted Subsidiary in any Person other than the Borrower or a Subsidiary
Guarantor (or a Restricted Subsidiary that is not a Subsidiary Guarantor, in the
case of an Investment by another Restricted Subsidiary that is not a Subsidiary
Guarantor) shall be deemed outstanding at all times after it is made and the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any cash return to the Borrower or a Restricted
Subsidiary representing a return of capital or proceeds of a sale or other
realization with respect to such Investment.

 

-16-



--------------------------------------------------------------------------------

“Investment Grade” means, with respect to any Person, that such Person has a
corporate credit rating of BBB- or better by S&P and a corporate family rating
of Baa3 or better by Moody’s.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Morgan Stanley Senior Funding, Inc.

“Junior Debt” has the meaning assigned to such term in Section 7.12.

“Kindred Company” means the Borrower or any Subsidiary of the Borrower.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan hereunder at such time, including the
latest maturity or expiration date of any Other Term Loan, in each case as
extended in accordance with this Agreement from time to time.

“Lender Parties” means the Lenders and the Agent.

“Lenders” means the Term Lenders, the Incremental Term Lenders (if any) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or any other arrangement (other than a right of set-off, recoupment,
counterclaim or similar right) the economic effect of which is to give a
creditor preferential access to such asset to satisfy its claim, (ii) the
interest of a vendor or a lessor under any conditional sale agreement, Capital
Lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Grantor” means the Borrower or a Subsidiary Guarantor that grants a Lien
on any of its property pursuant to the Collateral Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning set forth in Regulation U.

“Master Lease Agreements” means the Master Lease Agreements demising to the
Borrower, the Initial Master Lease Properties and any other lease agreement
pursuant to which any real property is leased by the Borrower or any Restricted
Subsidiary from any Ventas Company, in each case as amended from time to time
after the Closing Date in accordance with the terms hereof and thereof.

“Master Lease Event of Default” means an “Event of Default” as such term is
defined in the applicable Master Lease Agreement.

 

-17-



--------------------------------------------------------------------------------

“Master Lease Payment Default” means, with respect to any Master Lease
Agreement, (a) a default in the payment of Base Rent (as defined in the
applicable Master Lease Agreement) and (b) a default in the payment of the
financial obligations of the tenant thereunder other than Base Rent (as defined
in the applicable Master Lease Agreement) if such default is in respect of
amounts greater than $500,000.

“Master Lease Property” means (i) the Initial Master Lease Properties and
(ii) any properties added after the Closing Date to the properties leased under
a Master Lease Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, results of operations, property or condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of the Borrower, or the ability of the Restricted Subsidiaries taken as a whole,
to perform any of their respective obligations under any Financing Document,
(iii) the validity, binding effect or enforceability of any Financing Documents
or the rights of or benefits available under the Financing Documents to the
Agent or the Lenders or (iv) the validity, perfection or priority of the Liens
on any material part of the Collateral created or purportedly created under the
Collateral Documents.

“Material Healthcare Facility” means a Healthcare Facility occupied pursuant to
a Master Lease Agreement for which annual Base Rent (as defined in the
applicable Master Lease Agreement) is greater than $2,500,000 with respect to
such facilities which are hospitals, and is greater than $1,000,000 with respect
to such facilities other than hospitals.

“Material Indebtedness” means Indebtedness (other than Indebtedness arising
under this Agreement), or obligations in respect of one or more Hedging
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal amount of $50,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or a
Subsidiary Guarantor in respect of any Hedging Agreement at any time will be the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower or such Subsidiary Guarantor, as the case may be, would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

“Material Real Property” means any real property, excluding any ground leased
properties for which Borrower or any Subsidiary Guarantor is a tenant, with a
book value exceeding, in the case of real property relating to a Healthcare
Facility that is a hospital, $10,000,000, or in the case of any other real
property, $5,000,000, in either case, which is acquired in fee by the Borrower
or a Subsidiary Guarantor after the Closing Date and not sold to a Person (other
than the Borrower or a Subsidiary Guarantor) within 90 days after such
acquisition.

“Maturity Date” means the seventh anniversary of the Closing Date, or if such
day is not a Business Day, the next preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (ii) all applicable provisions of all fed-

 

-18-



--------------------------------------------------------------------------------

eral rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above, (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above, and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including without limitation,
Health and Human Services (“HHS”), Centers for Medicare and Medicaid Services,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended or
supplemented.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 7, 2011 among the Borrower, Kindred Healthcare Development, Inc. and
RehabCare.

“Minority-Owned Affiliate” means any Person in which the Borrower or any of its
Restricted Subsidiaries owns any class of capital stock or other Equity
Interests but is not otherwise a Consolidated Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the fee mortgages in form and substance reasonably
satisfactory to the Agent, Borrower and applicable Subsidiary Guarantor and/or
in substantially similar form as previously negotiated between Agent and
Borrower relating to the Owned Real Properties.

“Most Recent Audited Financial Statements” means (i) at any time before the
first audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries have been delivered pursuant to Section 5.01(a), the
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2010 and (ii) at any time upon or after audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a), the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries so delivered.

“Most Recent Financial Statements” means (i) at any time before the first
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries (whether audited or unaudited) have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of and for the most recent Fiscal
Quarter ending prior to the 45th day prior to the Closing Date and (ii) at any
time upon or after the first consolidated financial statements of the Borrower
and its Consolidated Subsidiaries have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the most recent consolidated financial
statements of the Borrower and its Consolidated Subsidiaries so delivered.

 

-19-



--------------------------------------------------------------------------------

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the aggregate Cash Proceeds received by the
Borrower or any of its Subsidiaries therefrom net of (x) cash expenses of sale
(including brokerage fees, if any, and payment of principal, premium and
interest of Indebtedness (other than the Loans) required to be repaid as a
result of such Asset Sale) and (y) incremental Taxes paid or payable as a result
thereof; provided that, if no Event of Default is continuing, the Borrower
and/or any Restricted Subsidiary may reinvest any portion of such proceeds in
assets useful for its business within 360 days of such receipt, such portion of
such proceeds shall not constitute Net Cash Proceeds except to the extent not,
within 360 days of such receipt, so used or contractually committed to be so
used (it being understood that if any portion of such proceeds are not so used
within such 360-day period but within such 360-day period are contractually
committed to be used, then upon the termination of such contract or if such Net
Cash Proceeds are not so used within 450 days of initial receipt, such remaining
portion shall constitute Net Cash Proceeds as of the date of such termination or
expiry without giving effect to this proviso);

(b) with respect to any Casualty Event, the aggregate Casualty Proceeds received
by the Borrower or any of its Subsidiaries with respect thereto to the extent in
excess of $2,000,000 net of (x) any related cash expenses and (y) incremental
Taxes paid or payable as a result thereof; provided that, if no Event of Default
is continuing, the Borrower or the applicable Restricted Subsidiary may reinvest
any portion of such proceeds in assets useful for its business within 360 days
of such receipt, such portion of such proceeds shall not constitute Net Cash
Proceeds except to the extent not, within 360 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 360-day period but within such
360-day period are contractually committed to be used, then upon the termination
of such contract or if such Net Cash Proceeds are not so used within 450 days of
initial receipt, such remaining portion shall constitute Net Cash Proceeds as of
the date of such termination or expiry without giving effect to this proviso);

(c) with respect to any issuance of Equity Interests, the gross amount of cash
proceeds paid to or received by the Borrower or any of its Restricted
Subsidiaries in respect of such issuance of Equity Interests (including cash
proceeds subsequently as and when received at any time in respect of such
issuance from non-cash consideration initially received or otherwise), less the
sum of underwriting discounts and commissions or placement fees, investment
banking fees, legal fees, consulting fees, accounting fees and other fees and
expenses incurred by the Borrower or any of its Restricted Subsidiaries in
connection therewith (other than those payable to the Borrower or any of its
Restricted Subsidiaries or any Affiliate of the Borrower or any of its
Restricted Subsidiaries except for those payable on terms and conditions as
favorable to the Borrower or the applicable Restricted Subsidiary of the
Borrower as would be obtainable by it in a comparable arm’s-length transaction
with an independent, unrelated third party); or

(d) with respect to any incurrence of Indebtedness, the gross amount of cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of such incurrence of Indebtedness, less the sum of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other fees and ex-

 

-20-



--------------------------------------------------------------------------------

penses incurred by the Borrower or any of its Restricted Subsidiaries in
connection therewith (other than those payable to the Borrower or any of its
Restricted Subsidiaries or any Affiliate of the Borrower or any of its
Restricted Subsidiaries except for those payable on terms and conditions as
favorable to the Borrower or the applicable Restricted Subsidiary of the
Borrower as would be obtainable by it in a comparable arm’s-length transaction
with an independent, unrelated third party).

“Non-Recourse Debt” means Indebtedness (i) as to which neither the Borrower nor
any Restricted Subsidiary provides any Guarantee and as to which the lenders
have been notified in writing (including pursuant to the instrument evidencing
such Indebtedness) that they will not have any recourse to the stock or assets
of the Borrower or any Restricted Subsidiary and (ii) under which a default
under any other Indebtedness of the Borrower or any Restricted Subsidiary
(including, without limitation, the Obligations, the Senior Notes and the ABL
Facility) would, as such, not constitute a default under such Indebtedness.

“Obligations” means all obligations of every nature of the Borrower or any
Subsidiary Guarantor under or in connection with the Financing Documents,
including without limitation, any liability of the Borrower on any claim,
whether or not the right to payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed or contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or other similar proceeding. Without limiting the generality of
the foregoing, the Obligations of the Borrower and each Subsidiary Guarantor
include (a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower or such Subsidiary Guarantor under any Financing Document (including
interest and other obligations accruing or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and (b) the obligation to
reimburse any amount in respect of any of the foregoing that any Agent or any
Lender, in its sole discretion, may elect to pay or advance on behalf of the
Borrower or such Subsidiary Guarantor in accordance with the terms of any
Financing Document.

“OID” has the meaning set forth in Section 2.18(b) hereof.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, by-laws and other constitutional
documents, including the certificate of designation for any series of its
preferred stock, (ii) with respect to any limited liability company, its
articles of organization and operating agreement, or other comparable documents
however named, and (iii) with respect to any partnership, its partnership
agreement.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, excluding
any such Tax imposed as a result of an assignment by a Lender (an “Assignment
Tax”) if such Assignment Tax is imposed as a result of the assignor or assignee
being organized or having its principal office or applicable lending office in
the taxing jurisdiction, or as a result of any other present or former
connection of the assignor or assignee with the taxing jurisdiction (other than
a connection arising from having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to, any Financing Documents).

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

 

-21-



--------------------------------------------------------------------------------

“Owned Real Properties” means each of the real properties identified on Schedule
1.01F hereto and any other real property owned in fee by the Borrower or any
Subsidiary Guarantor, excluding any ground leased properties for which Borrower
or any Subsidiary Guarantor is a tenant, which is included in the Collateral
pursuant to Section 5.09 after the Closing Date.

“Participant” has the meaning set forth in Section 10.04.

“PATRIOT Act” has the meaning set forth in Section 10.13.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Capital Expenditure Amount” has the meaning set forth in
Section 6.02(a).

“Permitted Delinquent Account Assignments” means assignments for collection from
time to time of Accounts in the ordinary course of business of the Borrower and
its Restricted Subsidiaries and consistent with past practice.

“Permitted Encumbrances” means, with respect to any property owned by the
Borrower or any Restricted Subsidiary:

(a) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of the Borrower or such Restricted Subsidiary in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising by operation of law in the ordinary course of business so
long as (A) the underlying obligations are not overdue for a period of more than
60 days or (B) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower or such Restricted Subsidiary in accordance with GAAP;

(c) Liens arising in the ordinary course of business and consistent with past
practice in connection with deposits with trade creditors, landlords, bonding
companies and other similar deposits;

(d) Liens arising in the ordinary course of business in connection with the
Borrower’s cash management system; provided that the aggregate principal amount
of Indebtedness secured by this clause (d) shall not at any time exceed
$10,000,000;

(e) judgment liens, and Liens securing appeal bonds (or letters of credit or
other similar instruments issued in support of or in lieu of appeal bonds), so
long as no Event of Default then exists under Section 8.01(j);

(f) other Liens or title defects in respect of real property (including matters
which an accurate survey might disclose and exceptions to title set forth in
title insurance with respect to the Mortgages) which (A) do not secure
Indebtedness and (B) do not materially detract from the value of such property
or materially impair the use thereof by the Borrower or such Restricted
Subsidiary in the operation of its business;

 

-22-



--------------------------------------------------------------------------------

(g) other Liens and other title defects listed on the schedule to any Additional
Encumbrance Letter; provided that such Liens and title defects are paid,
discharged, removed, insured over by First American Title Insurance Company,
waived or reserved against in accordance with the provisions of, and within the
time periods (if any) specified in, such Additional Encumbrance Letter; and

(h) other Liens or title defects in respect of real property listed on any
preliminary title report or title commitment in respect of any Owned Real
Property; provided that such Liens or title defects are (A) in respect of an
underlying claim that is not greater than $200,000 and (B) insured over by First
American Title Insurance Company.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Secured Obligations and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory redemption
or prepayment (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents,
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors, (vi) in the case of Permitted First Priority Refinancing Debt that
is in the form of senior secured loans, the financial covenants and events of
default of such Permitted First Priority Refinancing Debt are not, taken as a
whole, materially more restrictive to the Credit Parties than the financial
covenants and events of default hereunder and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the First Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted First Priority Refinancing Debt incurred by the Borrower,
then the Borrower, the Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Intercompany Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any other Restricted Subsidiary;
provided that such Indebtedness is either evidenced by a promissory note (which
note shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent) or maintained in the form of open account balances in
which, in either case, the Agent has a perfected Security Interest under the
Security Agreement at all times until such Security Interest is released
pursuant to Section 25 thereof.

“Permitted Investment” means:

(a) Investments (x) existing on the Closing Date and set forth in Schedule 1.01G
hereto and (y) Investments made with net cash proceeds from any Asset Sale in
respect of any such Investment in an amount not to exceed the book value of the
sold Investment as of the Closing Date;

(b) Temporary Cash Investments;

(c) payroll, travel and other advances to directors, officers and employees, in
each case in the ordinary course of business, not in excess of $1,000,000
outstanding at any time; provided that taxes payable in connection with the
issuance of Qualified Equity Interests of the Bor-

 

-23-



--------------------------------------------------------------------------------

rower in the ordinary course of business to such directors, officers and
employees shall be excluded from the calculation of the amount of Investments
outstanding under this clause (c) so long as such taxes are not owing for more
than 30 days;

(d) Investments received as non-cash consideration in an Asset Sale made
pursuant to and in compliance with Section 7.03(c);

(e) working capital loans to, and other Investments in, Minority-Owned
Affiliates and any other Investment in any Person engaged in any business
related to or ancillary to the provision of healthcare services or the operation
of a Healthcare Facility, so long as the aggregate amount of all Investments
made after the Closing Date pursuant to this clause (e) outstanding at any time
shall not exceed the greater of $100,000,000 and 2.5% of Consolidated Total
Assets determined as of the date of the most recent Investment in reliance on
this clause (e);

(f) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations of the Borrower and its
Restricted Subsidiaries that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(h) the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(i) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(j) Investments made to repurchase or retire Equity Interests of the Borrower
owned by any employee stock ownership plan or key employee stock ownership plan
of the Borrower in an aggregate amount not to exceed $5,000,000 in any Fiscal
Year;

(k) Investments in Interest Rate Agreements permitted under Section 7.01; and

(l) Investments in Cornerstone of required amounts notified to the Borrower in
writing from time to time by (i) the insurance regulatory authorities in the
Cayman Islands or (ii) the Internal Revenue Service pursuant to applicable
treasury rules or regulations or interpretations thereof; provided that the
Borrower shall promptly upon receipt of any such notice forward a copy thereof
to the Agent.

“Permitted Liens” means Liens permitted to exist under Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized and
undrawn letters

 

-24-



--------------------------------------------------------------------------------

of credit thereunder or as otherwise permitted pursuant to Section 7.01,
(ii) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or longer than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the Secured
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Secured Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) the financial covenants and events of default of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not, taken
as a whole, materially more restrictive to the Credit Parties than the financial
covenants and events of default of the Indebtedness being modified, refinanced,
refunded, renewed or extended, (v) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended and
(vi) at the time thereof, no Default shall have occurred and be continuing.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a second lien, subordinated basis to the Secured Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents, (v) such
Indebtedness is not guaranteed by any Subsidiaries other than the Guarantors and
(vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Second Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Guarantors,
the Administrative Agent and the Senior Representatives for such Indebtedness
shall have executed and delivered the Second Lien Intercreditor Agreement.
Permitted Second Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Guarantor in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of tranches of Term Loans or Other Term Loans), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Guarantors and (iv) such Indebtedness is not secured by any Lien on any
property or assets of the Borrower or any Restricted Subsidiary. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of

 

-25-



--------------------------------------------------------------------------------

the Code and either (i) is maintained, or contributed to, by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained, or contributed to, by any
Person which was at such time a member of the ERISA Group for employees of any
Person which was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, with respect to the Transactions or any proposed
acquisition, investment, distribution or any other action which requires
compliance with any test or covenant hereunder, compliance as of the transaction
date will be determined giving the following pro forma effect to the
Transactions or such proposed acquisition investment, distribution or any such
other action:

(a) pro forma effect will be given to any Indebtedness incurred during or after
the Reference Period to the extent the Indebtedness is outstanding or is to be
incurred on the transaction date as if the Indebtedness had been incurred on the
first day of the Reference Period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Interest Rate Agreement applicable to the Indebtedness
if the Interest Rate Agreement has a remaining term of at least 12 months) had
been the applicable rate for the entire Reference Period;

(c) Consolidated Interest Expense related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the transaction date, except for
Consolidated Interest Expense accrued during the Reference Period under this
Agreement to the extent of the Term Commitments in effect on the transaction
date, will be excluded; and

(d) pro forma effect will be given to

(i) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, and

(ii) the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the Reference Period by a Person that became a Restricted
Subsidiary after the beginning of the Reference Period

that have occurred since the beginning of the Reference Period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Reference Period.

For purposes of determining Consolidated Interest Expense, Consolidated Rental
Expense and Consolidated Total Indebtedness, any discontinuation of discontinued
operations as defined under Financial Accounting Standards Board Accounting
Standards Codification 205-20 occurring during the Reference Period shall be
given effect in accordance with that standard. To the extent that pro forma
effect is to be given to an acquisition or disposition of a company, division or
line of business, the pro forma calculation will be based upon the most recent
four full Fiscal Quarters for which the relevant financial information is

 

-26-



--------------------------------------------------------------------------------

available (including cost savings to the extent such cost savings would be
consistent with the definition of “Consolidated EBITDA”).

“Pro Forma Financial Statements” has the meaning set forth in Section 3.05(e)
hereof.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loans of such Lender under this
Agreement at such time and the denominator of which is the amount of the
aggregate amount of Loans under this Agreement at such time.

“Property Investment Losses” means, with respect to any Specified Property
specified in clause (ii) of the definition thereof, the excess, if any, of the
purchase price paid for such Specified Property over the cash and non-cash
consideration received by the Borrower or any of its Subsidiaries upon the
disposition of such Specified Property; provided that, if the disposition of
such Specified Property is not consummated within 24 months of the date of
acquisition thereof, the excess, if any, of the purchase price paid for such
Specified Property over the fair market value thereof as of the most recently
ended Fiscal Quarter, as determined by the Borrower in good faith, shall be
deemed Property Investment Losses with respect to such Specified Property.

“Qualification” means, with respect to any report of independent public
accountants covering financial statements, a qualification to such report (such
as a “subject to” or “except for” statement therein) (i) resulting from a
limitation on the scope of examination of such financial statements or the
underlying data, (ii) as to the capability of the Person whose financial
statements are being examined to continue operations as a going concern or
(iii) which could be eliminated by changes in financial statements or notes
thereto covered by such report (such as, by the creation of or increase in a
reserve or a decrease in the carrying value of assets); provided that (x) any
qualification relating to the Borrower’s ability to continue to operate as a
going concern shall be a “Qualification” and (y) none of the following shall
constitute a Qualification: (a) a consistency exception relating to a change in
accounting principles with which the independent public accountants for the
Person whose financial statements are being examined have concurred, (b) a
qualification relating to the outcome or disposition of any threatened
litigation, pending litigation being contested in good faith, pending or
threatened claims or other contingencies, the impact of which litigation,
claims, contingencies or uncertainties cannot be determined with sufficient
certainty to permit quantification in such financial statements or (c) a
qualification in connection with a report of such independent certified public
accountants as to the Borrower’s internal controls pursuant to Section 404 of
the Sarbanes-Oxley Act of 2002.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Quarterly Measurement Date” means the last day of a Fiscal Quarter.

“Reference Period” has the meaning assigned thereto in the definition of “Fixed
Charge Coverage Ratio.”

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any por-

 

-27-



--------------------------------------------------------------------------------

tion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.19.

“Register” has the meaning set forth in Section 10.04.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same Guaranty
Obligation) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“RehabCare” has the meaning set forth in the recitals hereto.

“RehabCare Acquisition” has the meaning set forth in the recitals hereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Loans with the incurrence by any Credit Party of any long-term bank debt
financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Loans and having a weighted average yield (as
reasonably determined by the Administrative Agent consistent with generally
accepted financial practice) that is less than the weighted average yield (as
reasonably determined by the Administrative Agent on the same basis) of the
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the weighted average yield of the Loans, in each case
giving effect to interest rate margins, interest rate, original issue discount,
upfront fees (assuming, in the case of original issued discount and upfront
fees, a four-year life to maturity) and LIBO Rate and Alternate Base Rate floors
(but not customary commitment, arrangement or underwriting fees).

“Required Lenders” means, at any time, Lenders the sum of whose Loans (or, prior
to the funding of the Term Loans, Term Commitments) constitute greater than 50%
of the sum of the total outstanding Loans (or Term Commitments, as the case may
be).

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties.

“Restricted Investment” means any Investment or Acquisition other than an
Investment or Acquisition made pursuant to Section 7.08(a).

 

-28-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary (except dividends payable solely in Equity
Interests of the same class), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; the initial Restricted Subsidiaries as of the Closing
Date are identified on Schedule 1.01B hereto.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit G with such modifications thereto
as the Administrative Agent and Collateral Agent may reasonably agree, or in
such other form as the Collateral Agent, the Administrative Agent and the
Borrower may agree (which form shall be, where relevant, substantially
consistent with the ABL Intercreditor Agreement), in each case, among the
Administrative Agent, the Collateral Agent and one or more Senior
Representatives for holders of Permitted Second Priority Refinancing Debt.

“Secured Obligations” has the meaning set forth in Section 1 of the Security
Agreement.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Security Agreement” means the Guarantee and Security Agreement among the Credit
Parties and the Agent, substantially in the form of Exhibit C hereto, as amended
or supplemented from time to time.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A to the Security Agreement, whereby the
Borrower or a Subsidiary Guarantor grants (or confirms its grant of) a Security
Interest in additional Collateral to the Agent and, if the grantor of such
Security Interest is a Subsidiary that is not already a party to the Security
Agreement, such Subsidiary becomes a party thereto.

“Security Interests” has the meaning set forth in Section 1 of the Security
Agreement.

“Senior Notes” means up to $550,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes issued or released from escrow on the Closing
Date and any notes issued in exchange therefor pursuant to the registration
rights agreement entered into in connection therewith; provided that unsecured
loans may be issued in lieu of all or a portion of the Senior Notes on the
Closing Date (in which event, the term “Senior Notes” shall include any such
unsecured loans).

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebted-

 

-29-



--------------------------------------------------------------------------------

ness is issued, incurred or otherwise obtained, as the case may be, and each of
their successors in such capacities.

“Senior Secured Leverage Ratio” means, with respect to any Reference Period, the
ratio of (x) Consolidated Total Indebtedness that is secured by a Lien on
property or assets of the Borrower or a Subsidiary Guarantor as of the last day
of such Reference Period to (y) Consolidated EBITDA for such Reference Period;
provided that, at any transaction date prior to the end of the fourth full
Fiscal Quarter following the Closing Date, the foregoing amounts shall be
determined as of the end of the then most recently ended Fiscal Quarter on an
Annualized Basis; provided, further, that Cornerstone shall be disregarded for
purposes of determining the Senior Secured Leverage Ratio. Such calculation
shall be made on a Pro Forma Basis.

“Specified Joint Ventures” means the joint ventures of RehabCare listed on
Schedule 1.01J.

“Specified Properties” means (i) the Healthcare Facilities and other assets
listed on Schedule 1.01H and (ii) any property acquired after the Closing Date
pursuant to a Ventas Property Investment or any other healthcare properties held
for resale, except to the extent the aggregate amount of Property Investment
Losses incurred in respect thereof since the Closing Date exceeds $150,000,000.

“Specified Representations” means the representations set forth in Sections
3.01, 3.02, 3.03, 3.04, 3.10, 3.15, 3.18, 3.22 and 3.23.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means Indebtedness of Borrower or any Subsidiary
Guarantor that is by its terms subordinated in right of payment to any of the
Obligations of Borrower and such Subsidiary Guarantor; provided that no
Indebtedness shall be deemed Subordinated Indebtedness solely by virtue of the
fact that such Indebtedness is secured by a Lien on any Collateral that is
subordinated to the Lien on the Collateral securing the Secured Obligations if
such Indebtedness is not otherwise subordinated in right of payment to any of
the Obligations.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified, a
“Subsidiary” means a subsidiary of the Borrower.

 

-30-



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Restricted Subsidiary listed on the signature
pages of the Security Agreement under the caption “Subsidiary Guarantors” and
each Subsidiary that shall, at any time after the Closing Date, become a
Subsidiary Guarantor pursuant to Section 26 of the Security Agreement.

“Subsidiary Guaranty” means a guaranty by a Subsidiary Guarantor that the
Borrower will perform its Obligations under the Financing Documents, such
guaranty to be set forth in the Security Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax and penalties applicable thereto.

“Temporary Cash Investment” means any investment in (i) securities issued, or
directly and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States or one of its agencies is pledged in support thereof, (ii) time deposit
accounts, bankers’ acceptances, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by
any office located in the United States of a bank or trust company which is
organized or licensed under the laws of the United States or any State thereof
and which bank or trust company has capital, surplus and undivided profits
aggregating more than $1,000,000,000 and has outstanding debt which is rated
“P-1” (or higher) by Moody’s or “A-1” (or higher) by S&P or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above entered into with an
office located in the United States of a bank or trust company meeting the
qualifications described in clause (ii) above, (iv) commercial paper, maturing
not more than 180 days after the date of acquisition, issued by a corporation
(other than any Ventas Company, any Kindred Company or any Affiliate thereof)
organized under the laws of the United States or any State thereof with a
rating, at the date of acquisition, of “P-1” (or higher) by Moody’s or “A-1” (or
higher) by S&P, (v) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any State,
commonwealth or territory of the United States, or by a political subdivision or
taxing authority thereof, and rated at least “P-1” (or higher) by Moody’s or
“A-1” (or higher) by S&P, (vi) money market funds which invest substantially all
of their assets in securities described in the preceding clauses (i) through
(v), and (vii) corporate bonds issued by a corporation (other than any Ventas
Company, any Kindred Company or any Affiliate thereof) organized under the laws
of the United States or any State thereof with a rating of “A2” (or higher) by
Moody’s or “A” (or higher) by S&P, maturing within 60 months from the date of
acquisition; provided that the aggregate market value of investments of the type
described in clauses (iv) and (vii) shall be limited at all times to no more
than 40% of the aggregate market value of all Temporary Cash Investments at such
time, and the aggregate market value of such investments in any one issuer shall
be limited at all times to no more than 5% of the aggregate market value of such
investments at such time.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01 in an aggregate amount not to
exceed the amount set forth opposite such Term Lender’s name on Schedule 2.01.
The aggregate amount of the Term Commitments is $700,000,000.

“Term Lender” means, at any time, any Lender that has an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to Section 2.01.

 

-31-



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit D, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from the Term
Loans made by such Lender.

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) (x) Consolidated Total Indebtedness as of the last day of such Reference
Period plus (y) Consolidated Rental Expense for such period multiplied by 6 to
(ii) Consolidated EBITDAR for such Reference Period; provided that, at any
transaction date prior to the end of the fourth full Fiscal Quarter following
the Closing Date, the foregoing amounts shall be determined as of the end of the
then most recently ended Fiscal Quarter on an Annualized Basis; provided,
further, that Cornerstone shall be disregarded for purposes of determining the
Total Leverage Ratio. The foregoing calculation shall be made on a Pro Forma
Basis.

“Transactions” means the entry into this Agreement, the borrowing of Term Loans,
the consummation of the RehabCare Acquisition, the buyout of minority interests
of certain Subsidiaries of RehabCare, the repayment and termination of the
Existing Kindred Credit Facility and Existing RehabCare Credit Facility, the
issuance of the Senior Notes, the entering into of the ABL Facility and the
issuance of letters of credit thereunder.

“Type” refers to whether the rate of interest on any Loan, or on any Loans
comprising a Borrowing, is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

“UCC” has the meaning set forth in Section 1 of the Security Agreement.

“U.S. Lender” means a lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title I of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Subsidiary” means Cornerstone, each Excluded Partnership, each
Specified Joint Venture, and each other Subsidiary of the Borrower that at the
time of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.06.

“Ventas” means Ventas, Inc., a Delaware corporation.

“Ventas Company” means Ventas or any Subsidiary of Ventas.

“Ventas Property Investment” means an acquisition from a Ventas Company of any
healthcare facility previously leased by the Borrower or any of its Subsidiaries
pursuant to the Master Lease Agreements, which, after such acquisition, is held
for resale.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests, as the case may be, at any date, the quotient
obtained by dividing (1) the sum of the

 

-32-



--------------------------------------------------------------------------------

products of the number of years (calculated to the nearest one-twelfth) from the
date of determination to the date of each remaining scheduled principal payment
of such Indebtedness or redemption or similar payment with respect to such
Disqualified Equity Interests, including payment or redemption at final
maturity, multiplied by the amount of such payment, by (2) the sum of all such
payments.

“Wholly Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable law) are owned by such Person
and/or by one or more Wholly Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by their Type. Borrowings
also may be classified and referred to by Type.

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (x) all
leases of the Borrower and its Restricted Subsidiaries that are treated as
operating leases for purposes of GAAP on the Closing Date shall continue to be
accounted for as operating leases for all purposes of the Agreement regardless
of any change to GAAP following the Closing Date which would otherwise require
such leases to be treated as Capital Leases and (y) in addition to the foregoing
clause (x), if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 820 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Term Commitments. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make Term Loans to the Borrower in
the amount of its Term Commitment, which (i) shall be incurred pursuant to a
single Borrowing on the Closing Date, (ii) shall be made and maintained in
dollars and (iii) at the option of the Borrower, shall be incurred and
maintained as, and/or converted into, ABR Loans or LIBO Rate Loans. Once repaid,
Term Loans incurred hereunder may not be reborrowed.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Term Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the Term
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $25,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $25,000,000. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Borrowing Request in a form approved by the Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

-34-



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account (or such other account as
the Borrower may specify) to which funds are to be disbursed, which shall comply
with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders. The Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Agent in New York City and
designated by the Borrower in the Borrowing Request.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and the Borrower severally agree to pay to the Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

Section 2.05. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall

 

-35-



--------------------------------------------------------------------------------

be confirmed promptly by hand delivery or telecopy to the Agent of a written
Interest Election Request in a form approved by the Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.06. Termination of Term Commitments. The Term Commitment of each Term
Lender shall be automatically and permanently reduced to $0 upon the making of
such Term Lender’s Term Loans pursuant to Section 2.01.

Section 2.07. Repayment of Loans; Evidence of Indebtedness.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of each Term Lender, in quarterly installments on the last Business Day of each
March, June, September and December, commencing with the first full quarter
after the Closing Date, a principal amount in respect of the Term Loans equal to
0.25% of the original principal amount of the Term Loans with the final
installment on the Maturity Date equal to the remaining outstanding amount of
the Term Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such

 

-36-



--------------------------------------------------------------------------------

Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

Any Lender may request that Loans made by it be evidenced by a Term Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Term Note payable to the order of such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the Agent.
Thereafter, the Loans evidenced by such Term Note and interest thereon shall at
all times (including after assignment pursuant to Section 10.04) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.08. Prepayment of Loans.

(a) Voluntary. The Borrower shall have the right at any time and from time to
time to voluntarily prepay any Borrowing in whole or in part without premium or
penalty, subject to clause (c) below, upon notice to the Agent by telephone
(confirmed by telecopy) (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment. In either
case, such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice, the Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. In the case of each prepayment of
Loans pursuant to this Section 2.08(a), the Borrower may in its sole discretion
select the Loans (and the order of maturity of principal payments) to be repaid,
and such payment shall be paid to the appropriate Lenders in accordance with
their respective Pro Rata Share of such Loans. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.10.

(b) Mandatory.

(i) Within ten Business Days following each date on which the Borrower and/or
any of its Restricted Subsidiaries receives any proceeds from any incurrence of
Indebtedness (excluding any Indebtedness permitted to be incurred pursuant to
Section 7.01) or the issuance of any Disqualified Equity Interests, in each
case, after the Closing Date, an amount equal to 100% of the Net Cash Proceeds
therefrom in accordance with the requirements of Section 2.08(b)(iv).

(ii) Within ten Business Days following each date on which the Borrower and/or
any of its Restricted Subsidiaries receives Net Cash Proceeds (A) from a
disposition of any property or assets in an Asset Sale occurring after the
Closing Date or (B) with respect to any Casualty Event occurring after the

 

-37-



--------------------------------------------------------------------------------

Closing Date, an amount equal to 100% of the Net Cash Proceeds therefrom shall
be applied as a mandatory repayment in accordance with the requirements of
Section 2.08(b)(iv).

(iii) Within 15 days after financial statements have been delivered pursuant to
Section 5.01(a) (commencing with Fiscal Year 2012) and the related compliance
certificate has been delivered pursuant to Section 5.01(c), the Borrower shall
cause to be prepaid Loans equal to (A) the Applicable ECF Percentage of Excess
Cash Flow, if any, for the Fiscal Year covered by such financial statements
minus (B) the aggregate principal amount of all voluntary prepayments of Loans
and ABL Loans (in the case of the ABL Loans, only to the extent accompanied by a
corresponding permanent reduction to the “Commitments” as defined in the ABL
Facility) during such period, in each case to the extent such prepayments are
not funded with proceeds of Indebtedness, shall be applied as a mandatory
repayment in accordance with the requirements of Section 2.08(b)(iv).

(iv) Each prepayment of Loans pursuant to this Section 2.08(b) shall be applied
pro rata among the Loans. Each prepayment of any tranche of Loans pursuant to
Section 2.08(b) shall be applied to such tranche first, to accrued interest and
fees due on the amount of the prepayment of such Loans; second, to the scheduled
installments thereof occurring within the immediately succeeding eight fiscal
quarters in the direct order of maturity thereof; and third, to the applicable
remaining installments due pursuant to Section 2.07 on a pro rata basis, in each
case, to be allocated among the appropriate Lenders in accordance with such
Lenders’ respective Pro Rata Share.

(c) Premium. In the event that, on or prior to the first anniversary of the
Closing Date, the Borrower (x) makes any prepayment of Loans in connection with
any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender, (I) in the case of
clause (x), a prepayment premium of 1.00% of the principal amount of the Loans
being prepaid and (II) in the case of clause (y), a payment equal to 1.00% of
the aggregate principal amount of the applicable Loans outstanding immediately
prior to such amendment.

Section 2.09. Fees. The Borrower agrees to pay on the Closing Date to the Agent
for the account of each Lender party to this Agreement on the Closing Date, as
fee compensation for the funding of such Lender’s Term Loan, a closing fee (the
“Closing Fee”) in an amount equal to 1.00% of such Lender’s Term Loan made on
the Closing Date. Such Closing Fee will, to the extent such Lender funds its
Term Loan, be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter and, in the case of the Term
Loans, such Closing Fee shall be netted against Term Loans made by such Lender.

Section 2.10. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, all amounts outstanding hereunder and not
paid when due in accordance with the provisions hereof shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.10 or (ii) in the case of any other overdue amount (including overdue
interest), 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section 2.10.

 

-38-



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.10 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

Section 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.12. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

(iii) impose any additional Tax liability (other than in respect of any Excluded
Taxes, any Taxes excluded from Other Taxes pursuant to the definition thereof,
or any Indemnified Taxes or Other Taxes indemnified under Section 2.14) with
respect to any Financing Document or any of its obligations thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable thereunder;

 

-39-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within 30
days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(a) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent

 

-40-



--------------------------------------------------------------------------------

manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Section 2.14. Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
under any Financing Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Credit
Party or other applicable withholding agent shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the applicable Credit Party shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.14) the Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender (each,
a “Tax Indemnitee”), within 10 days after written demand therefor, for any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Credit Party under any Financing Document and for any
Other Taxes payable by such Administrative Agent or Lender, as applicable
(including any Indemnified Taxes or Other Taxes imposed on or with respect to
any amounts payable under this Section 2.14) and, in each case, any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error. In the event that a Credit Party pays
additional amounts under Section 2.14(a) or makes an indemnification payment
pursuant to this Section 2.14(c) to a Tax Indemnitee with respect to Indemnified
Taxes or Other Taxes, such Tax Indemnitee shall reasonably cooperate with all
reasonable requests of such Credit Party to pursue a refund of the Indemnified
Tax or Other Tax at issue, at the sole expense of such Credit Party, if (i) in
the reasonable judgment of the Tax Indemnitee such cooperation shall not subject
such Tax Indemnitee to any unreimbursed third party cost or expense or otherwise
be materially disadvantageous to such Tax Indemnitee and (ii) based on advice of
such Credit Party’s independent accountants or external legal counsel, there is
a reasonable basis for such Credit Party to contest with the applicable
Governmental Authority the imposition of such Indemnified Taxes or Other Taxes.
Any resulting refund shall be governed by Section 2.14(f). This Section 2.14(c)
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

(d) As soon as practicable after any payment of Indemnified Taxes by any Credit
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to

 

-41-



--------------------------------------------------------------------------------

any payments to be made to such Lender under any Financing Document. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documentation required below in this
Section 2.14(c)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its inability to do so.

Without limiting the foregoing:

(A) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(B) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(1) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party and such other documentation as
required under the Code,

(2) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit K (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of IRS Form
W-8BEN (or any successor forms).

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, United States Tax Compliance Certificate, Form W-9, Form W-8IMY
or any other required information (or any successor forms) from each beneficial
owner that would be required under this Section 2.14(e) if such beneficial owner
were a Lender, as applicable (provided that, if one or more beneficial owners
are claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
owner), or

(5) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, any United States federal withholding tax on any payments to such Lender
under any Financing Document.

(C) If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by Sections 1471 through 1474 of the
Code (or any Trea-

 

-42-



--------------------------------------------------------------------------------

sury regulations or published administrative guidance interpreting the
foregoing) if such Lender were to fail to comply with the applicable reporting
requirements of those Sections (including those contained in Sections 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under Sections 1471 through 1474 of the Code (or any Treasury
regulations or published administrative guidance interpreting the foregoing),
and to determine whether such Lender has or has not complied with such Lender’s
obligations under such Sections and, if necessary, to determine the amount to
deduct and withhold from such payment.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section 2.14, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.14 with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Sections
2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent at its offices at 383 Madison Avenue, New York, New York 10179, except
that payments pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made
directly to the Persons entitled thereto. The Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, interest and fees then due hereunder,
such funds shall be applied (subject, in the event that an Enforcement Notice is
in effect, to the provisions of the Security Agreement) (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment

 

-43-



--------------------------------------------------------------------------------

of principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(b), 2.15(d), or 10.03 then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

Section 2.16. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender

 

-44-



--------------------------------------------------------------------------------

pursuant to Section 2.14, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Agent, which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.17. Release of Security Interest in Assets Being Sold. The Agent shall
release specific assets (but not all or substantially all the Collateral) from
the Security Interests pursuant to Section 25 of the Security Agreement if:

(a) the Agent shall have received a written request for such release signed by
any Executive Officer or a Financial Officer stating that (x) the assets to be
released are being sold or otherwise transferred and (y) the sale or transfer
thereof does not violate Section 7.03(c) hereof;

(b) arrangements (which shall be satisfactory to the Agent) have been made so
that such release will become effective no earlier than the closing of such sale
or transfer; and

(c) no Default or Enforcement Notice is in effect when such instructions are
given;

provided that any such release shall be in form and substance reasonably
satisfactory to the Collateral Agent.

Section 2.18. Incremental Term Loans.

(a) The Borrower may at any time or from time to time, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more additional tranches of term
loans (the “Incremental Term Loans”) in accordance with this Section 2.18.

(b) Each tranche of Incremental Term Loans shall be in an aggregate principal
amount of not less than $25,000,000 (provided that such amount may be less if
such amount represents all remaining availability under the limit set forth in
the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of all Incremental Term Loans shall not exceed an amount equal
to (x) $200,000,000 minus (y) the aggregate amount of commitment increases made
pursuant to Section 2.20 of the ABL Facility. In addition, (i) each tranche of
the Incremental Term Loans shall rank pari passu in right of payment and have
the equal benefit of Guarantees and Collateral with the Term Loans, (ii) such
tranche of the Incremental Term Loans shall not have a final maturity date
earlier than the Maturity Date and its Weighted Average Life to Maturity shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term Loans, (iii) at the time of and immediately after giving effect to the
incurrence of such Incremental Term Loans, no Event of Default shall have
occurred and be continuing, (iv) the representations and warranties of each
Credit Party set forth in the Financing Documents shall be

 

-45-



--------------------------------------------------------------------------------

true and correct in all material respects on the date of incurrence of such
Incremental Term Loans (it being understood that, to the extent that any such
representation and warranty specifically refers to an earlier date, it shall be
true and correct in all material respects as of such earlier date and any such
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to any such qualification therein)) on and as of the date
of such Borrowing of Incremental Term Loans, (v) at the time of incurrence of
any Incremental Term Loan and immediately after giving effect thereto, (A) the
Borrower shall be in compliance with the financial covenants set forth in
Article 6 hereof on a Pro Forma Basis and (B) the Borrower’s Senior Secured
Leverage Ratio shall be equal to or less than 2.50:1.00 on a Pro Forma Basis,
(vi) the interest rate margins and, subject to clause (B) in the proviso, the
amortization schedule for any Incremental Term Loans shall be determined by the
Borrower and the lenders of such Incremental Term Loans and (vii) except as set
forth in clauses (ii) and (vi) above, to the extent the terms and conditions
applicable to any tranche of Incremental Term Loans are inconsistent from those
of the Term Loans, such differences shall be reasonably satisfactory to the
Administrative Agent and set forth in the applicable Incremental Amendment;
provided that, (A) in the event that the interest rate margins applicable to any
Incremental Term Loans are more than 50 basis points greater than the then
Applicable Rate for the Term Loans, the then Applicable Rate for the Term Loans
shall be increased to the extent necessary so that the interest rate margins for
the Incremental Term Loans are no more than 50 basis points greater than the
then Applicable Rate for the Term Loans (provided that in determining the
Applicable Rate applicable to the Term Loans and the interest rate margins
applicable to the Incremental Term Loans, (x) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders of the Term Loans or lenders of the Incremental
Term Loans in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four (4)-year life to maturity),
(y) customary arrangement or commitment fees payable to the Joint Lead Arrangers
(or their affiliates) in connection with the Term Loans or to one or more
arrangers (or their affiliates) of the Incremental Term Loans shall be excluded
and (z) if the LIBO Rate floor applicable to the Incremental Term Loans is
higher than the LIBO Rate floor applicable to the Term Loans, the amount of such
difference shall be deemed to be an increase to the Applicable Rate for the
Incremental Term Loans for the purposes of determining compliance with this
clause (A); and (B) the amortization schedule applicable to any tranche of
Incremental Term Loans shall be determined by the Borrower and the lenders
thereof, in each case so long as the Weighted Average Life to Maturity for any
tranche of Incremental Term Loans shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans. Each notice from the
Borrower pursuant to this Section 2.18(b) shall set forth the requested amount
and proposed terms of the relevant Incremental Term Loans.

(c) Incremental Term Loans may be made, by any existing Lender (and each
existing Term Lender shall have the right, but not an obligation, to make a
portion of any Incremental Term Loan, on terms permitted in this Section 2.18
and otherwise on terms reasonably acceptable to the Administrative Agent) or by
any other bank or other financial institution (any such other bank or other
financial institution, an “Additional Lender”); provided that the Administrative
Agent shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans if such consent would be
required under Section 10.04(b) for an assignment of Loans as applicable, to
such Lender or Additional Lender.

(d) Commitments in respect of Incremental Term Loans shall become Term
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment,” and the date of effectiveness of such Incremental Amendment, an
“Incremental Facility Closing Date”) to this Agreement and, as appropriate, the
other Facility Documents, executed by the Borrower, each Lender agreeing to
provide such Term Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Agents or Lenders, effect such amendments to this Agreement and the other
Facility Documents as may be necessary or appropriate, in

 

-46-



--------------------------------------------------------------------------------

the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.18. The Borrower may use the proceeds of the
Incremental Term Loans for any purpose not prohibited by this Agreement.

(e) This Section 2.18 shall supersede any provisions in Section 2.15 or 10.02 to
the contrary.

Section 2.19. Refinancing Amendments; Maturity Extension.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Approved Fund, Credit Agreement Refinancing Indebtedness in respect of
all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans) in the form of Other Term Loans pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans hereunder, (ii) will have such pricing and optional prepayment
terms as may be agreed by the Borrower and the lenders thereof, (iii) will have
a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced, (iv) will have terms and conditions that are substantially identical
to, or less favorable to the investors providing such Credit Agreement
Refinancing Indebtedness than, the Refinanced Debt and (v) the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of outstanding Term
Loans being so refinanced; provided, further, that the terms and conditions
applicable to such Credit Agreement Refinancing Indebtedness may provide for any
additional or different financial or other covenants or other provisions that
are agreed between the Borrower and the Lenders thereof and applicable only
during periods after the Latest Maturity Date that is in effect on the date such
Credit Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to (x) at the time
of and immediately after giving effect to such Refinancing Amendment, no Event
of Default shall have occurred and be continuing and (y) the representations and
warranties of each Credit Party set forth in the Financing Documents shall be
true and correct in all material respects on the date of incurrence of such
Credit Agreement Refinancing Indebtedness (it being understood that, to the
extent that any such representation and warranty specifically refers to an
earlier date, it shall be true and correct in all material respects as of such
earlier date and any such representation and warranty that is qualified as to
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification therein))
on and as of the date of such Refinancing Amendment and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each tranche of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.19 shall be in an
aggregate principal amount that is not less than $25,000,000 and an integral
multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans subject thereto as Other
Term Loans). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Facility
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19.

 

-47-



--------------------------------------------------------------------------------

(b) At any time after the Closing Date, the Borrower and any Lender may agree,
by notice to the Administrative Agent (each such notice, an “Extension Notice”),
to extend the maturity date of any of such Lender’s Term Loans to the extended
maturity date specified in such Extension Notice.

(c) This Section 2.19 shall supersede any provisions in Section 2.15 or
Section 10.02 to the contrary.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01. Corporate Existence and Power. The Borrower and each Subsidiary
Guarantor (a) is a corporation, limited liability company or partnership duly
incorporated or organized and validly existing under the laws of its
jurisdiction of incorporation or organization, (b) is in good standing under the
laws of its jurisdiction of incorporation or organization and (c) has all
corporate or other powers and all material Governmental Approvals (including
without limitation those required by Medicaid Regulations and Medicare
Regulations) required to carry on its business as now conducted and as proposed
to be conducted, except for such Governmental Approvals the failure of which to
have, in the aggregate, could not be reasonably expected to have a Material
Adverse Effect. The Borrower and each Subsidiary Guarantor is in compliance with
its Organizational Documents.

Section 3.02. Corporate and Governmental Authorization; No Contravention. The
execution and delivery by the Borrower and each Subsidiary Guarantor of the
Financing Documents to which it is a party, its performance of its obligations
thereunder and, with respect to the Borrower, its Borrowings hereunder, are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than filings necessary to
perfect the Liens created by the Collateral Documents) and do not contravene, or
constitute a default under, any Applicable Laws or any provision of its
Organizational Documents, or of any agreement or other instrument binding upon
it or result in or require the imposition of any Lien (other than the Liens
created by the Collateral Documents) on any of its assets.

Section 3.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Financing Documents, when executed and
delivered as contemplated by this Agreement, will constitute valid and binding
obligations of each Credit Party that is a party thereto, in each case
enforceable in accordance with its terms, except as limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally.

Section 3.04. Security Interests. Subject to Section 5.14 hereof, on the Closing
Date, the Collateral Documents will create valid Security Interests in the
Collateral to the extent set forth therein. Subject to the post-closing
obligations contained in Section 5.14 hereof, at all times after the Closing,
the Collateral Documents will create valid and, when (i) financing statements
and Mortgages are filed in the offices specified in the Perfection Certificate
(as defined in the Security Agreement) or, in the case of Mortgages, in the
applicable offices, and delivered pursuant to the Security Agreement or
(ii) upon the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control under the UCC (which possession or control shall be given
to the Collateral Agent to the extent possession or control by the Collateral
Agent is required by the Collateral Documents and this Agreement), perfected
Security Interests under the law in which the real property is located and with
respect to all other collateral under the law of the State of New York in

 

-48-



--------------------------------------------------------------------------------

the Collateral from time to time covered or purportedly covered thereby to the
extent that a security interest in such Collateral may be perfected by filing
(in the case of sub-clause (i)), control or possession (in the case of
sub-clause (ii)) under the UCC. Subject to the ABL Intercreditor Agreement, such
Security Interests will be prior to all other Liens (except Permitted Liens) on
such Collateral until the applicable Security Interest is released without
recourse or warranty pursuant to Section 25 of the Security Agreement.

Section 3.05. Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2010 and the related consolidated statements of
operations, cash flows and shareholders’ equity for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers LLP, fairly present in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year.

(b) The consolidated balance sheet of RehabCare and its Consolidated
Subsidiaries as of December 31, 2010 and the related consolidated statements of
operations, cash flows and shareholders’ equity for the Fiscal Year then ended,
reported on by KPMG LLP, fairly present in all material respects, in conformity
with GAAP, the consolidated financial position of RehabCare and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such Fiscal Year.

(c) The consolidated balance sheet of RehabCare and its Consolidated
Subsidiaries as of the most recent Fiscal Quarter ending prior to the 45th day
prior to the Closing Date and the related consolidated statements of operations,
cash flows and shareholders’ equity for the Fiscal Quarter then ended and for
the portion of the Fiscal Year then ended, certified by a Financial Officer,
fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of the RehabCare and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such periods.

(d) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the most recent Fiscal Quarter ending prior to the 45th day
prior to the Closing Date and the related consolidated statements of operations,
cash flows and shareholders’ equity for the Fiscal Quarter then ended and for
the portion of the Fiscal Year then ended, certified by a Financial Officer,
fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such periods.

(e) The Borrower has heretofore delivered to the Lenders the Borrower’s
unaudited pro forma consolidated balance sheet dated as of December 31, 2010 and
as of the last day and for the most recent Fiscal Quarter ending prior to the
45th day prior to the Closing Date and unaudited pro forma statement of income
for the four fiscal quarters ended December 31, 2010 and ended as of and for the
most recent Fiscal Quarter ending prior to the 45th day prior to the Closing
Date, in each case adjusted to give effect to the consummation of the
Transactions as if the Transactions, with respect to the pro forma balance
sheet, had occurred on the last day of the most recently completed Fiscal Year
or with respect to the pro forma statements of income, had occurred on the first
day of the most recently completed Fiscal Year, prepared in accordance with
Regulation S-X of the Securities Act of 1933, as amended (subject to exceptions
customary for an offering under Rule 144A) (the “Pro Forma Financial
Statements”). Such Pro Forma Financial Statements have been prepared in good
faith by the Credit Parties, (i) based on the assumptions stated therein (which
assumptions are believed by the Credit Parties on the Closing Date to be
reasonable at the time delivered), and on the information reasonably available
to the Credit Parties as of

 

-49-



--------------------------------------------------------------------------------

the date of delivery thereof and (ii) present fairly in all material respects
the pro forma consolidated financial position and results of operations of
Parent Guarantor as of such date and for such periods, assuming that the
Transactions had occurred at such dates.

(f) Since December 31, 2010, no event has occurred and no condition has come
into existence which (i) has had a Material Adverse Effect (other than any such
event or condition the Material Adverse Effect of which has ceased) or (ii) is
reasonably likely to have a Material Adverse Effect.

Section 3.06. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse decision that would reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner questions the validity of
any Financing Document.

Section 3.07. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

Section 3.08. Taxes. Each Credit Party has filed all material Tax returns that
are required to be filed by it (taking into account valid extensions) and has
paid prior to delinquency all material Taxes due and payable by it (including in
its capacity as withholding agent), except such Taxes, if any, as are being
contested in good faith (if adequate reserves for such Taxes have been provided
in accordance with GAAP). The charges, accruals and reserves on the books of the
Borrower and the Subsidiary Guarantors in respect of Taxes are, in the
aggregate, adequate in all material respects.

Section 3.09. Compliance with Laws. The Borrower and the Subsidiary Guarantors
are in compliance in all material respects with all Applicable Laws (including
without limitation Medicaid Regulations and Medicare Regulations), other than
such laws, rules or regulations (i) the validity or applicability of which the
Borrower or the relevant Subsidiary Guarantor is contesting in good faith or
(ii) the failure to comply with which could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 3.10. No Regulatory Restrictions on Borrowing. Neither the Borrower nor
any Subsidiary Guarantor is (i) an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or (ii) otherwise subject to any
regulatory scheme which restricts its ability to incur Indebtedness hereunder.

Section 3.11. Environmental Matters.

(a) From time to time, the Borrower reviews the effect of Environmental Laws on
the business, operations and properties of the Borrower and the Subsidiary
Guarantors, in the course of which reviews it identifies and evaluates
associated liabilities and costs, including Environmental Liabilities. On the
basis of such reviews, the Borrower has reasonably concluded that the foregoing
associated liabilities and costs are unlikely to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

(b) Except to the extent that the Environmental Liabilities of the Borrower and
the Subsidiary Guarantors that relate to or could result from the matters
referred to in this Section 3.11(b) would not exceed $2,000,000 for any one
occurrence, or $10,000,000 for any occurrences in the aggregate, the Borrower
and the Subsidiary Guarantors and their respective operations and properties are
in compliance with applicable Environmental Laws, and no notice, notification,
demand, request for information, citation, summons, complaint or order with
respect to Hazardous Materials or any violation of or liability under
Environmental Laws is in existence or, to the knowledge of the Borrower and the
Subsidiary Guarantors, proposed, threatened or anticipated with respect to or in
connection with the business or operations now or formerly conducted or to be
conducted by, or in connection with any properties now or to the knowledge of
the Borrower and the Subsidiary Guarantors, formerly owned, leased or operated
by, the Borrower or any Subsidiary Guarantor, and there are no facts,
circumstances or events which could reasonably be expected to result in any such
notice, notification, demand, request for information, citation, summons,
complaint or order.

Section 3.12. Full Disclosure. The information (other than projections)
heretofore furnished in writing by the Borrower or any Subsidiary Guarantor to
the Agent or any Lender, taken as a whole, for purposes of or in connection with
this Agreement or any transaction contemplated hereby did not at the time
furnished, and all such information hereafter furnished in writing by the
Borrower or any Subsidiary Guarantor to the Agent or Lender, taken as a whole,
will not at the time furnished, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were or will be made,
not misleading. Although any projections (and the underlying assumptions) by
necessity involve uncertainties and approximations, the Borrower believes as of
the Closing Date that the projections set forth in the Information Memorandum
are reasonable (and the significant assumptions upon which they are based are
stated in summary form therein), and such projections provide reasonable
estimations of the future performance of the Borrower and its Restricted
Subsidiaries, subject, as stated above, to the uncertainties and approximations
inherent in any projections. The Borrower has disclosed to the Lenders in
writing (including by way of reports filed in accordance with Section 12 of the
Securities Exchange Act) any and all facts which are known to it and which have
had or could reasonably be expected to have a Material Adverse Effect.

Section 3.13. Information as to Equity Interest and Instruments. Schedule 1.01B
hereto sets forth a correct and complete list, as of the close of business on
the Closing Date, of each Subsidiary of the Borrower, its outstanding Equity
Interests, each owner thereof and the percentage thereof owned by such owner. As
of the close of business on the Closing Date, neither the Borrower nor any of
its Subsidiaries owns any interest in any Subsidiary which is not a Restricted
Subsidiary (except as set forth in Schedule 1.01B). Except as set forth on
Schedule 3.13 hereto, no Indebtedness in an amount exceeding $5,000,000 owed to
the Borrower or any Restricted Subsidiary is evidenced by any instrument (as
such term is defined in the UCC) that is not held in a Collateral Account or
pledged to the Agent as part of the Collateral.

Section 3.14. Representations in Other Financing Documents. The representations
of each Lien Grantor in the Security Agreement and in each Security Agreement
Supplement (if any) signed by it are true.

Section 3.15. Margin Stock.

(a) Margin Stock will not at any time represent more than 25% of the value (as
determined by any reasonable method) of the assets subject to any provision of
the Financing Documents that restricts the right or ability of the Borrower or
any Subsidiary Guarantor to sell, pledge or otherwise dispose of Margin Stock
owned by them or requires a prepayment of Loans upon the exercise of any such
right.

 

-51-



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan will be used for any purpose that
entails a violation of the provisions Regulation U, Regulation X or, assuming
that no broker-dealer or other “creditor” (as defined in Regulation T) extends
or maintains credit under this Agreement, Regulation T.

Section 3.16. Properties.

(a) The Borrower and each Subsidiary Guarantor has good title to, or valid
leasehold interests in, all real and personal property material to its business
(including all its property subject to the Mortgages), except for Permitted
Liens and defects that in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

(b) The Borrower and each Subsidiary Guarantor owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the Subsidiary
Guarantors does not infringe upon the rights of any other Person, except for
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c) Schedule 3.16 sets forth a brief description of each Owned Real Property
that is owned by the Borrower or any Subsidiary Guarantor as of the Closing
Date.

(d) As of the Closing Date, neither the Borrower nor any Subsidiary Guarantor
has received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding or Casualty Event affecting any property subject to a
Mortgage or any sale or disposition thereof in lieu of condemnation. No property
subject to a Mortgage nor any interest therein is subject to any right of first
refusal, option or other contractual right to purchase such property or interest
therein, other than Permitted Liens.

(e) No Mortgage encumbers improved Owned Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.03(b).

Section 3.17. Existing Indebtedness. As of the Closing Date, the Borrower and
the Subsidiary Guarantors will have no funded Indebtedness outstanding other
than (i) Indebtedness evidenced by this Agreement, (ii) Indebtedness under the
Senior Notes in an aggregate principal amount not to exceed $550,000,000,
(iii) Indebtedness under the ABL Facility in an aggregate principal amount not
to exceed $650,000,000, (iv) intercompany Indebtedness otherwise permitted under
this Agreement, (v) Indebtedness in respect of Capital Lease Obligations set
forth on Schedule 7.01 hereto and not in excess of $50,000,000 in the aggregate
and (vi) other Indebtedness set forth on Schedule 7.01 hereto in an aggregate
principal amount not exceeding $10,000,000.

Section 3.18. Solvency. Immediately after the Transactions to occur on the
Closing Date are consummated and after giving effect to the application of the
proceeds of each Loan made on the Closing Date, (a) the fair value of the assets
of the Borrower, and the fair value of the assets of the Restricted Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise of the Borrower, and of the
Restricted Subsidiaries on a consolidated basis, respectively; (b) the present
fair saleable value of the property of the Borrower, and the present fair
saleable value of the property of the Restricted Subsidiaries on a consolidated
basis, will exceed the amount that will be required to pay the probable
liability of the debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, of
the Borrower, and of the Restricted Subsidiaries on a consolidated basis,
respectively; (c) the Borrower, and the Restricted Subsidiaries on a
consolidated basis, will be able to pay their respective debts and liabilities,
subordinated, con-

 

-52-



--------------------------------------------------------------------------------

tingent or otherwise, as such debts and liabilities become absolute and matured;
and (d) neither the Borrower, nor the Restricted Subsidiaries on a consolidated
basis, will have unreasonably small capital with which to conduct the business
in which they are engaged as such business is now conducted and proposed to be
conducted after the Closing Date.

Section 3.19. Labor Relations. As of the Closing Date, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or any of its Subsidiaries, (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement, (c) to the best of the Borrower’s
knowledge, no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of the Borrower or any
of its Subsidiaries or for any similar purpose, (d) there is no pending or (to
the best of the Borrower’s knowledge) threatened, strike or work stoppage and
(e) there is no pending or (to the best of the Borrower’s knowledge) threatened
unfair labor practice claim, or other labor dispute against or affecting the
Borrower or its Subsidiaries or their employees.

Section 3.20. No Defaults Under Agreements. None of Borrower or any Restricted
Subsidiary is in default under any provision of any agreement or instrument to
which it is a party, and no condition exists which, with the giving of notice or
the lapse of time or both, would constitute such a default, other than in each
case as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.21. Existing Liens. As of the Closing Date, the Borrower and the
Subsidiary Guarantors will have no Liens existing on any Collateral then owned
by them other than (i) Liens evidenced by this Agreement, (ii) Permitted Liens,
including the Liens set forth on Schedule 7.02 hereto and (iii) Liens in respect
of Indebtedness outstanding under the ABL Facility.

Section 3.22. Status of Obligations as Senior Debt. The Secured Obligations are
“Senior Debt” (or any comparable term) and “Designated Senior Debt” (or any
comparable term), in each case under, and as defined in, any documentation
governing any Subordinated Indebtedness.

Section 3.23. Anti-Terrorism Laws. No Credit Party, none of its Subsidiaries
and, to the knowledge of each Credit Party, none of its Affiliates and none of
the respective officers, directors, brokers or agents of such Credit Party, such
Subsidiary or such Affiliate acting or benefiting in any capacity in connection
with the Loans deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

Section 3.24. Use of Proceeds. The proceeds of the Loans are intended to be and
shall be used solely for the purposes set forth in and permitted by
Section 5.11.

ARTICLE 4

CONDITIONS

Section 4.01. Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

-53-



--------------------------------------------------------------------------------

(a) The Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed by such party or (ii) facsimile or other
written confirmation satisfactory to the Agent that such party has signed a
counterpart hereof.

(b) The Agent shall have received a counterpart of the Security Agreement,
signed by the Borrower, each Subsidiary Guarantor and the Agent.

(c) The Agent shall have received a counterpart of the ABL Intercreditor
Agreement, signed by the administrative agent under the ABL Facility and
acknowledged by the Borrower and the Subsidiary Guarantors.

(d) Subject to Section 5.14 hereof, the Agent shall have received certificates
evidencing all the certificated Equity Interests listed in Schedule 1.01B (other
than Equity Interests held in Cornerstone, any Specified Joint Venture or any
Excluded Partnership) and stock powers or other appropriate instruments of
transfer relating thereto, undated and endorsed in blank and all other financing
statements, certificates, agreements, including Deposit Account Control
Agreements, or instruments necessary to perfect the Collateral Agent’s security
interest in all Collateral of each Credit Party to the extent required by this
Agreement or the Security Agreement.

(e) [Reserved].

(f) The Lenders, the Agent and the Joint Lead Arrangers shall have received all
fees required to be paid, and all out-of-pocket expenses required to be paid for
which invoices have been presented, at least one Business Day before the Closing
Date (and the Borrower shall have complied with all its other obligations under
the Fee Letter).

(g) The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Closing Date) of each of (i) the Senior Vice
President of Corporate Legal Affairs of the Borrower, substantially in the form
of Exhibit B.1 hereto, (ii) the Senior Vice President and General Counsel of
RehabCare Group, Inc., substantially in the form of Exhibit B.2 hereto,
(iii) Cleary Gottlieb Steen & Hamilton LLP, special counsel for the Borrower,
substantially in the form of Exhibit B.3 hereto, (iv) Richards, Layton & Finger,
P.A., special Delaware counsel for the Borrower, substantially in the form of
Exhibit B.4 hereto and (v) to the extent reasonably requested by Agent and not
addressed by any of the preceding opinions of counsel, other local counsel where
any Subsidiary Guarantor may be organized or incorporated. The Borrower requests
such counsel to deliver such opinions.

(h) The Borrower and RehabCare shall have received all governmental and
third-party consents set forth on Schedule 4.01(h) required to be obtained in
connection with the consummation of the RehabCare Acquisition.

(i) Since December 31, 2009, there shall have been no changes, effects,
developments or events that, individually or in the aggregate, have had or would
be reasonably be expected to have a Closing Date Material Adverse Effect on
RehabCare.

(j) Subject to Section 5.14 hereof, the Agent shall have received a completed
Perfection Certificate (as defined in the Security Agreement) with respect to
each Credit Party (and such Perfection Certificate shall be reasonably
satisfactory to the Agent) dated the Closing Date and signed by an executive
officer of such Credit Party, together with all attachments contemplated
thereby, including copies of personal property Lien, intellectual property and
tax and judgment Lien searches received by the Borrower prior to the Closing
Date with respect to Collateral of the

 

-54-



--------------------------------------------------------------------------------

Borrower and the Subsidiary Guarantors, which shall not reveal the existence of
any Liens on such properties other than (i) Permitted Liens or (ii) Liens as to
which the Agent has received evidence satisfactory to it that the obligations
secured by such Liens have been fully and finally discharged on or prior to the
Closing Date.

(k) The Agent shall have received, in form and substance reasonably satisfactory
to the Agent, a certificate from an appropriate officer of each of the Credit
Parties (i) attaching copies of the Organizational Documents of such Credit
Party and copies of resolutions or consents of the board of directors of such
Credit Party or of its applicable partner or member authorizing the applicable
Financing Documents and the other transactions contemplated hereby, and
(ii) certifying (A) that such copies are true, correct and complete copies
thereof and that such resolutions and Organizational Documents are in full force
and effect as of the Closing Date and have been duly adopted in accordance with
the Organizational Documents of such Credit Party, and (B) as to the signatures
and incumbency of the Persons executing Financing Documents on behalf of such
Credit Party.

(l) The Specified Representations shall be true and correct in all material
respects as of the Closing Date.

(m) The Lenders shall have received the Pro Forma Financial Statements.

(n) The Agent shall have received (i) audited consolidated financial statements
of the Borrower for the three most recent Fiscal Years ended prior to the
Closing Date and (ii) audited consolidated financial statements of RehabCare for
the three most recent Fiscal Years ended prior to the Closing Date.

(o) The Agent shall have received a solvency certificate in substantially the
form of Exhibit J hereto from the chief financial officer of the Borrower with
respect to the solvency of the Borrower and its Restricted Subsidiaries (on a
consolidated basis) after giving effect to the Transactions.

(p) [Reserved].

(q) The Agent shall have received one or more certificates, each dated the
Closing Date and signed by the president, a vice president or a financial
officer of the Borrower or RehabCare, as applicable, that taken together confirm
compliance with the conditions set forth in paragraphs (i), (l), (s), (u) and
(x) of this Section 4.01.

(r) Each Credit Party shall have executed and delivered the ABL Facility
documentation, which shall be in a form reasonably satisfactory to the Joint
Lead Arrangers.

(s) The RehabCare Acquisition shall have been consummated in accordance with
applicable law. The RehabCare Acquisition shall be consummated in accordance
with the Merger Agreement as in effect on the Closing Date without giving effect
to any waivers, amendments, supplements or modifications that are in any respect
materially adverse to the Lenders or the Joint Lead Arrangers without the
approval of the Joint Lead Arrangers (not to be unreasonably withheld or
delayed).

(t) The Borrower and its Subsidiaries shall have delivered to the Agent fully
executed customary pay-off letters, each dated as of the date of the initial
funding of the Loans he-

 

-55-



--------------------------------------------------------------------------------

reunder and related to the terminations of the Existing Kindred Credit Facility
and the Existing RehabCare Credit Facility.

(u) Immediately after giving effect to the Transactions, the Borrower and its
Subsidiaries would have no funded Indebtedness other than (i) Indebtedness
evidenced by this Agreement, (ii) Indebtedness under the Senior Notes,
(iii) Indebtedness under the ABL Facility, (iv) intercompany Indebtedness
otherwise permitted under this Agreement, (v) Indebtedness in respect of Capital
Lease Obligations not in excess of $50,000,000 in the aggregate and (vi) other
Indebtedness in an aggregate principal amount not exceeding $10,000,000.

(v) The Administrative Agent shall have received, at least five (5) days prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
Anti-Terrorism Laws, to the extent reasonably requested by the Lenders at least
seven (7) days prior to the Closing Date.

(w) Substantially simultaneously with the Closing Date, proceeds from the
issuance of not less than $550,000,000 aggregate principal amount of Senior
Notes (or such other amount as the Agent and the Borrower shall have agreed to)
shall have been applied to consummate the Transactions.

(x) Each of the representations made by RehabCare in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or one of its Subsidiaries has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations in
the Merger Agreement, shall be true and correct as of the Closing Date.

Promptly after the Closing occurs, the Agent shall notify the Borrower and the
Lenders thereof, and such notice shall be conclusive and binding on all parties
hereto. Notwithstanding the foregoing, this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) before 5:00 pm., New York City time, on September 30, 2011 (and,
if any such condition is not so satisfied or waived before such time, the Term
Commitments shall terminate at such time).

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 5.01. Information. The Borrower will deliver the following information
to the Agent (with copies thereof for each Lender if requested by the Agent)
and, promptly upon receipt thereof, the Agent will deliver a copy thereof to
each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year,
and the related audited consolidated statements of operations, cash flows and
changes in stockholders’ equity for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year (to the extent
available), all such financial statements reported on in a manner acceptable to
the SEC by independent pub-

 

-56-



--------------------------------------------------------------------------------

lic accountants of nationally recognized standing, which report (x) shall state
that such financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements and their consolidated
results of operations and cash flows for the period covered by such financial
statements in conformity with GAAP and (y) shall not contain any Qualification;

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (i) an unaudited
condensed consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries together with the related condensed consolidated statements of
operations for such Fiscal Quarter and for the portion of the Fiscal Year ended
at the end of such Fiscal Quarter and of cash flows for the portion of the
Fiscal Year ended at the end of such Fiscal Quarter, setting forth in each case
in comparative form the unaudited consolidated statements of operations and cash
flows (to the extent available) for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all prepared in accordance
with Rule 10-01 of Regulation S-X of the General Rules and Regulations under the
Securities Act of 1933, as amended, or any successor rule that sets forth the
manner in which interim financial statements shall be prepared (subject to
normal year-end adjustments), and (ii) a certificate of a Financial Officer as
to the fairness of presentation and consistency of such financial statements;

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and within 15 days after the delivery of each set
of financial statements referred to in Section 5.01(b), a certificate of a
Financial Officer (i) setting forth in reasonable detail such calculations as
are required to establish whether the Borrower was in compliance with the
requirements of Article 6 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth the details thereof and the action that the Borrower
is taking or proposes to take with respect thereto, (iii) stating whether, since
the date of the Most Recent Audited Financial Statements, an event has occurred
or condition arisen which has had a Material Adverse Effect which is not
reflected in the financial statements delivered simultaneously therewith and, if
so, the nature of such Material Adverse Effect and (iv) stating whether, since
the date of the Most Recent Audited Financial Statements, there has been a
change in the GAAP applied in preparing the financial statements then being
delivered from those applied in preparing the Most Recent Audited Financial
Statements which is material to the financial statements then being delivered
and including a detailed reconciliation reasonably satisfactory to the
Administrative Agent of the impact of such a change on the financial statements
delivered pursuant to Sections 5.01(a) and (b) (which reconciliation, in the
case of a change resulting in operating leases being treated as Capital Leases
under GAAP, shall be delivered in connection with the delivery of every
certificate delivered pursuant to this Section 5.01(c) following such change to
GAAP);

(d) simultaneously with the delivery of each set of annual financial statements
referred to in Section 5.01(a), a letter from the firm of independent public
accountants that reported on such statements stating (i) whether anything has
come to their attention in the course of their normal audit procedures to cause
them to believe that any Default existed on the date of such financial
statements and (ii) whether in their opinion the calculations of compliance with
the requirements of Article 6 set forth in the Financial Officer’s certificate
delivered simultaneously therewith pursuant to Section 5.01(c), to the extent
derived from data contained in the accounting records of the Borrower and its
Restricted Subsidiaries, have been determined in accordance with the relevant
provisions of this Agreement;

 

-57-



--------------------------------------------------------------------------------

(e) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge of any Default, if such Default is then continuing, a
certificate of a Financial Officer setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto;

(f) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge that a Master Lease Payment Default or any Master Lease Event
of Default has occurred and such Master Lease Payment Default or Master Lease
Event of Default could reasonably be expected to result in an Event of Default
or Material Adverse Effect, and if such event is then continuing, a certificate
of an Executive Officer or Financial Officer setting forth the details thereof
and the action that the Borrower or Subsidiary Guarantor is taking or proposes
to take with respect thereto;

(g) [Reserved];

(h) promptly after the mailing thereof to the Borrower’s shareholders generally,
copies of all financial statements, reports and proxy statements so mailed;

(i) simultaneously with the delivery of financial statements referred to in
Section 5.01(a), if during any of the periods covered by the statement of income
contained therein the Borrower shall have one or more Unrestricted Subsidiaries,
then the Borrower shall provide a report summarizing the amount of (i) revenues,
(ii) EBITDAR, (iii) EBITDA and (iv) total assets with respect to such
Unrestricted Subsidiaries;

(j) promptly after any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan or notice that the PBGC is
commencing an administrative process to make a determination of whether to
terminate any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Financial Officer
setting forth details as to such occurrence and the action, if any, which the
Borrower or the applicable member of the ERISA Group is required or proposes to
take;

(k) (i) as soon as reasonably practicable after any Executive Officer obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect or which in
any manner questions the validity of any Financing Document, a certfi-

 

-58-



--------------------------------------------------------------------------------

cate of a Financial Officer setting forth the nature of such action, suit or
proceeding and such additional information as may be reasonably requested by any
Lender through the Agent;

(ii) promptly after an Executive Officer obtains knowledge of one or more
judgments or orders of a court or arbitral or regulatory authority for the
payment of money aggregating in excess of $25,000,000 rendered against the
Borrower or one or more Subsidiary Guarantors, a certificate of such Executive
Officer setting forth the nature and amount of such judgment and whether the
Borrower or Subsidiary Guarantor intends to seek a stay or appeal of such
judgment and such additional information as may be reasonably requested by any
Lender through the Agent;

(l) promptly upon the Borrower’s receipt from its independent public accountants
of any management letter which indicates a material weakness in the reporting
practices of the Borrower or any Subsidiary Guarantor, a description of such
material weakness and any action being taken with respect thereto;

(m) [Reserved];

(n) as soon as available and in any event no later than March 31 of each Fiscal
Year, (i) cash flow, balance sheet and income statement forecasts in reasonable
detail for the Borrower and its Consolidated Subsidiaries prepared on a
quarterly basis for each Fiscal Year through the Maturity Date and, promptly
when available, any material revisions of such forecast and (ii) the Borrower’s
business and financial plans for such Fiscal Year, setting forth the assumptions
used in preparing such plans and, promptly when available, any material
revisions of such plans;

(o) within 15 Business Days of any Person becoming or ceasing to be a Restricted
Subsidiary or Insurance Subsidiary of the Borrower or an Excluded Partnership,
an update to Schedule 1.01B hereto setting forth the information described in
Section 3.13 with respect to each Restricted Subsidiary and Insurance Subsidiary
of the Borrower and each Excluded Partnership (it being understood that nothing
in this Section 5.01(o) shall be deemed to permit or authorize the creation,
dissolution, liquidation or acquisition of a Restricted Subsidiary or Insurance
Subsidiary of the Borrower or an Excluded Partnership not otherwise permitted
under this Agreement);

(p) promptly upon request of the Agent (which request may be made on no more
than one occasion in any calendar month), a report in reasonable detail showing
the amount of Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries, the banks or financial institutions at which such Temporary Cash
Investments are maintained, the then yield on such Temporary Cash Investments
and such other information relating to Temporary Cash Investments of the
Borrower and its Restricted Subsidiaries as the Agent may reasonably request;
and

(q) from time to time such additional information regarding the position
(financial or otherwise), results of operations or business of the Borrower or
any Subsidiary Guarantor as any Lender may reasonably request in writing through
the Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(h) and 5.01(i) shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Agent that such information has been posted
on the Borrower’s website on the Internet at www.kindredhealthcare.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 5.01(c)
and (ii) the Borrower shall deliver paper

 

-59-



--------------------------------------------------------------------------------

copies of the information referred to in Sections 5.01(a), 5.01(b), 5.01(h) and
5.01(i) to any Lender that requests such delivery.

Section 5.02. Maintenance of Property. The Borrower and each Subsidiary
Guarantor will keep all Collateral in good working order and condition, except
for (i) ordinary wear and tear and casualty and (ii) where failures to comply
herewith would not, in the aggregate, reasonably be expected to cause a Material
Adverse Effect.

Section 5.03. Insurance.

(a) The Borrower and each Subsidiary Guarantor will maintain insurance with
responsible companies in such amounts and against such risks as is usually
carried by owners of similar businesses and properties in the same general areas
in which it operates.

(b) The Borrower shall, promptly upon request by the Agent, provide the Agent
with evidence of a policy of flood insurance that covers any parcel of improved
real property that is encumbered by any Mortgage that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, as amended, and as may
be further amended to the extent and in the amounts required by the
Administrative Agent or the Required Lenders.

(c) Subject to Section 5.14(b) hereof, the Borrower will cause the Agent to be
continued at all times to be named as a loss payee/mortgagee (as its interests
may appear) or an additional insured (but without any liability for any
premiums) under each insurance policy required to be maintained pursuant to this
Section 5.03, in each case to the extent the Agent may be named as such under
the terms of the relevant insurance policy (and the Borrower will, and will
cause each of the Subsidiary Guarantors to, use its commercially reasonable
efforts to cause each such insurance policy to permit the Agent to be named as
such), and the Borrower will, and will cause each of the Subsidiary Guarantors
to, amend each such insurance policy to provide for 30 days prior written notice
to the Agent in the event of any non-renewal, cancellation or amendment of any
such insurance policy.

(d) If the Borrower or any Subsidiary Guarantor fails to maintain any insurance
policy required to be maintained under this Section 5.03, the Agent shall have
the right to maintain such policy or obtain a comparable policy, and in either
case pay the premiums therefor. If the Agent maintains or obtains any such
policy and pays the premiums therefor, the Borrower will reimburse the Agent
upon demand for its expenses in connection therewith, including interest thereon
for each day at a rate per annum equal to the Default Rate.

(e) For the avoidance of doubt, the requirements of this Section 5.03 are
subject in all respects to the terms of the Intercreditor Agreements.

Section 5.04. Payment of Obligations; Compliance with Law and Contractual
Obligations.

(a) The Borrower and each Subsidiary Guarantor will pay its Indebtedness and
other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
the relevant Subsidiary Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (iv) the failure to make payment pending such
contest could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

(b) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all Applicable Laws (including Medicare Regulations, Medicaid
Regulations, Environmental Laws and ERISA and the rules and regulations
thereunder), except where (i) the necessity of compliance therewith is contested
in good faith by appropriate measures or proceedings, in which case adequate and
reasonable reserves will be established in accordance with GAAP and notice of
each such contest (other than contests in the ordinary course of business) shall
be given to the Agent, or (ii) failures to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all contractual obligations that are material to its business,
except where failures to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.05. Maintenance of Existence, Rights, Etc. The Borrower and each
Subsidiary Guarantor will preserve, renew and keep in full force and effect its
existence and its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit (a) any transaction permitted by Section 7.03(a), (b) the
loss of any rights, privileges, licenses and franchises if the loss thereof, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (c) the Borrower or any Subsidiary Guarantor from changing its name so
long as the Borrower or such Subsidiary Guarantor, as the case may be, complies
with the requirements of the Security Agreement in connection with such name
change.

Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Borrower may designate any Subsidiary (other than any Subsidiary that is
an obligor with respect to any Indebtedness incurred pursuant to
Section 7.01(a)(xiii) or 7.01(a)(xiv)), including a newly acquired or created
Subsidiary, to be an Unrestricted Subsidiary if the sum of (i) the total assets
of such Subsidiary (or, if any such Subsidiary itself has Subsidiaries, the
consolidated total assets of such Subsidiary and its Consolidated Subsidiaries)
and the total assets of every other Unrestricted Subsidiary (other than
Cornerstone, the Specified Joint Ventures and the Excluded Partnerships), in
each case determined as of the date of the Most Recent Financial Statements and
(ii) the amount of any Investments made in the Specified Joint Ventures after
the Closing Date (determined as of the date of such designation in accordance
with the definition of “Investment”), does not exceed 5% of the Consolidated
Total Assets of the Borrower and its Consolidated Subsidiaries, the designation
would not cause a Default and on a Pro Forma Basis, after giving effect to such
designation, the Borrower shall be in compliance with the covenants set forth in
Article 6 hereof; provided that:

(i) such Subsidiary does not own any capital stock of the Borrower or any
Restricted Subsidiary;

(ii) such Subsidiary does not hold any Indebtedness of, or any Lien on any
property of, the Borrower or any Restricted Subsidiary, in each case except to
the extent permitted by Section 7.01 or 7.02, respectively;

(iii) at the time of designation, the designation would be permitted under
Section 7.08;

(iv) to the extent the Indebtedness of the Subsidiary is not Non-Recourse Debt,
any Guarantee or other credit support thereof by the Borrower or any Restricted
Subsidiary is permitted under Sections 7.01 and 7.08;

 

-61-



--------------------------------------------------------------------------------

(v) the Subsidiary is not party to any transaction or arrangement with the
Borrower or any Restricted Subsidiary that would not be permitted under
Section 7.04; and

(vi) neither the Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Sections 7.01 and 7.08.

Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to paragraph (b).

(b) (i) If as of the date of the Most Recent Financial Statements, the
conditions specified in paragraph (a) are not satisfied, the Borrower shall
immediately designate one or more Unrestricted Subsidiaries as Restricted
Subsidiaries to the extent required to ensure that the conditions specified in
paragraph (a) would have been satisfied as of the date of the Most Recent
Financial Statements, subject to the consequences set forth in paragraph (d).

(ii) The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if the designation would not cause a Default.

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of the Borrower and the Restricted Subsidiaries
therein (valued at the Borrower’s proportional share of the fair market value of
its assets less liabilities) will be deemed made at that time;

(ii) all existing capital stock or Indebtedness of the Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of the Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii) all existing transactions between it and the Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv) it is released at that time from the Security Agreement; and

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming a Restricted Subsidiary,

(i) all of its Indebtedness will be deemed incurred at that time for purposes of
Section 7.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 7.03(c) or 7.06;

(ii) Investments therein previously charged under Section 7.08 will be credited
thereunder;

(iii) it must issue a Guarantee of the Loans pursuant to Section 5.08 and
execute a Security Agreement Supplement pursuant to Section 5.09; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

 

-62-



--------------------------------------------------------------------------------

(e) Any designation by the Borrower of a Subsidiary of the Borrower as a
Restricted Subsidiary or Unrestricted Subsidiary will be evidenced to the Agent
by promptly filing with the Agent a certificate of an Executive Officer and a
Financial Officer certifying that the designation complied with the foregoing
provisions.

Section 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with such officers
designated for such purposes by a Financial Officer, such other officers as may
be reasonably designated for such purposes by the Agent and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.08. Guarantees by Future Restricted Subsidiaries. Within 30 Business
Days after any Person (other than an Excluded Subsidiary) becomes or is deemed
to have become a Restricted Subsidiary or ceases to be an Excluded Partnership
(unless such Person is or shall become an Excluded Subsidiary upon ceasing to be
an Excluded Partnership) or an Excluded Subsidiary (provided that such Person
remains a Subsidiary), the Borrower shall (i) cause such Person to guarantee the
Borrower’s Obligations hereunder pursuant to the Security Agreement and
(ii) deliver to the Agent such legal opinions (which, unless the Agent
reasonably requests otherwise, may be delivered by in-house counsel to the
Borrower) and other documents as the Agent may reasonably request relating to
the existence of such Person, the corporate or other authority for and validity
of its guarantee pursuant to the Security Agreement and any other matters
relevant thereto, all in form and substance satisfactory to the Agent. Without
limiting the foregoing, the Borrower shall cause each Subsidiary Guarantor at
all times to guarantee the Borrower’s obligations hereunder pursuant to the
Security Agreement. Notwithstanding anything herein to the contrary, the
Borrower may, at any time in its sole discretion, cause any Excluded Subsidiary
to become a Subsidiary Guarantor upon written notice to the Administrative
Agent.

Section 5.09. Future Assets to Be Added to Collateral and Further Assurances.

(a) Within 30 Business Days after any Person becomes or is deemed to have become
a Subsidiary, an Insurance Subsidiary or ceases to be an Excluded Partnership
(provided that such Person remains a Subsidiary) after the Closing Date, the
Borrower shall cause all Equity Interests in such Person owned by the Borrower
or the Subsidiary Guarantors to be pledged under the Security Agreement;
provided that (x) if regulatory consent is required to permit any such pledge of
Equity Interests in an Insurance Subsidiary, (i) such pledge shall not be
required unless such regulatory consent is reasonably obtainable and (ii) if
such regulatory consent is reasonably obtainable, the Borrower shall exercise
all reasonable efforts to obtain it and shall not be required to pledge such
Equity Interests unless and until it is obtained, (y) if such Person is a
Foreign Subsidiary, such Equity Interests must only be pledged if they are
further directly held by a Credit Party, and only 66% of the voting stock of any
such Foreign Subsidiary shall be required to be pledged and (z) if such Person
is not a Wholly Owned Subsidiary, the grant of a security interest in the Equity
Interests thereof would not constitute a material violation of a valid and
enforceable restriction in favor of a third party.

(b) If at any time after the Closing Date the Borrower or a Subsidiary Guarantor
acquires a fee interest in a Material Real Property (other than any Specified
Property) that is not included in the Collateral, the Borrower shall, within
five Business Days after it or such Subsidiary Guarantor acquires such Material
Real Property, provide notice thereof to the Agent and, within 60 days after it
or such Subsidiary Guarantor acquires such Material Real Property, cause such
Material Real Property to be added to the

 

-63-



--------------------------------------------------------------------------------

Collateral by delivering to the Agent a Mortgage with respect thereto and the
appropriate UCC form for the related fixture filing, all in form and substance
reasonably satisfactory to the Agent and deliver to the Agent such documentation
as would have been required by Section 5.14 hereof.

(c) Within 30 Business Days (except in respect of clause (iii) below, where the
period shall be 60 Business Days) after any Person becomes a Restricted
Subsidiary (other than an Excluded Subsidiary that is not a Subsidiary
Guarantor) or ceases to be an Excluded Partnership (unless such Person is or
shall become an Excluded Subsidiary upon ceasing to be an Excluded Partnership)
or an Excluded Subsidiary (provided that such Person remains a Subsidiary), the
Borrower will (i) cause such Person to sign and deliver a Security Agreement
Supplement granting a Lien or Liens on substantially all the personal property
included in its assets (with the exceptions set forth in the first proviso at
the end of Section 3 of the Security Agreement and such other exceptions as the
Agent shall approve in writing) to the Agent to secure its Secured Obligations,
(ii) cause such Person to comply with the provisions thereof and of the Security
Agreement and (iii) cause the Material Real Property owned by such Person to be
added to the Collateral by delivering to the Agent a Mortgage with respect
thereto and the appropriate UCC form for the related fixture filing, all in form
and substance reasonably satisfactory to the Agent and any other items as may be
required pursuant to Section 5.09(f).

(d) If any Specified Property referred to in Schedule 1.01H with a book value
exceeding $10,000,000 (in the case of a hospital) or $5,000,000 (in all other
cases) has not been sold on or prior to the date with respect to such Specified
Property indicated on Schedule 1.01H (other than to the Borrower or any
Subsidiary of the Borrower), the Borrower shall promptly (and in any event by no
later than 45 Business Days after such date indicated on Schedule 1.01H) cause
such Specified Property to be added to the Collateral by delivering to the Agent
a Mortgage with respect thereto and any other items as may be required pursuant
to Section 5.09(f). Subject to the ABL Intercreditor Agreement, prior to such
time, the Borrower shall ensure that no Lien (other than Permitted Encumbrances)
over any such Specified Property is granted to any Person.

(e) If at any time the granting of a pledge or other Security Interest over the
Equity Interests in Cornerstone is not prohibited by Cayman Islands law, the
Borrower shall ensure that a pledge or such other security interest over such
Equity Interests is granted to the Agent for the benefit of the Lenders and that
stock certificates evidencing such Equity Interests are delivered as soon as
practicable to the Agent together with signed stock powers or other appropriate
instruments of transfer relating thereto. Subject to the ABL Intercreditor
Agreement, prior to such time, the Borrower shall ensure that no Lien over such
Equity Interests is granted to any Person.

(f) Whenever any asset is added to the Collateral pursuant to this Section, the
Borrower shall (i) allow a review and other due diligence to be performed by the
Agent on such asset, and (ii) deliver to the Agent such documentation as would
have been required by Section 5.14 hereof if such asset had been owned by the
Borrower or a Subsidiary Guarantor on the Closing Date.

(g) Promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Collateral Documents or otherwise deemed by the Administrative Agent or
the Collateral Agent reasonably necessary or appropriate for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
pursuant to the Collateral Documents subject to no other Liens except as
permitted by the applicable Collateral Document, or obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Promptly,
upon reasonable request, deliver or cause to be delivered to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents,

 

-64-



--------------------------------------------------------------------------------

authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents.

Section 5.10. Condemnation Events. If any Condemnation Event occurs with respect
to the Owned Real Properties by the Borrower or any of its Restricted
Subsidiaries, or if any negotiation or proceeding is commenced which might
result in such a Condemnation Event, or if any such Condemnation Event is
proposed or threatened, the Borrower or such Restricted Subsidiary will,
promptly after receiving notice or obtaining knowledge thereof, do all things
reasonably necessary or appropriate by it to preserve its interest in such
property and promptly make claim for awards payable with respect thereto and
diligently pursue to conclusion such claim and any suit, action or other
proceeding reasonably necessary or appropriate to obtain payment thereof.

Section 5.11. Use of Proceeds. All proceeds of the Loans made on the Closing
Date shall be used by the Borrower (i) to effect the Transactions and (ii) to
pay fees and expenses related to the Transactions. No part of the proceeds of
any Loan will be used for any purpose that entails a violation of the provisions
of Regulation U, Regulation X and, assuming that no broker-dealer or other
“creditor” (as defined in Regulation T) extends or maintains credit under this
Agreement, Regulation T.

Section 5.12. Interest Rate Protection. Within one year after the Closing Date,
Borrower shall enter into one or more Interest Rate Agreements in an aggregate
notional principal amount of not less than 25% of the sum of the aggregate
principal amounts of the then outstanding Term Loans, for a term to be
reasonably determined by the Borrower, each such Interest Rate Agreement to be
in form and substance reasonably satisfactory to Administrative Agent. The
Borrower shall maintain in effect each such Interest Rate Agreement during its
term.

Section 5.13. Environmental Matters. From time to time after the Closing, the
Borrower will review the effect of Environmental Laws on the business,
operations and properties of the Borrower and the Subsidiary Guarantors, in the
course of which reviews it will identify and evaluate associated liabilities and
costs, including all Environmental Liabilities. If, on the basis of such
reviews, the Borrower reasonably concludes that the foregoing associated
liabilities and costs would reasonably be expected to have a Material Adverse
Effect, the Borrower shall promptly deliver a certificate to the Agent setting
forth its conclusion and the action that the Borrower proposes to take with
respect thereto.

Section 5.14. Post-Closing.

(a) Within 90 days after the Closing Date (or such longer period as agreed by
the Agent), the Borrower shall deliver or cause to be delivered to the Agent in
respect of any Owned Real Property, excluding any Specified Property owned on
the Closing Date, (i) a Mortgage, (ii) a “Life-of-Loan” flood determination
notice and if such Owned Real Property is located in a special flood hazard
area, (x) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower or applicable Subsidiary Guarantor and
(y) certificates of insurance evidencing the insurance required by
Section 5.03(b) in form and substance satisfactory to the Agent, (iii) an ALTA
2006 loan policy of title insurance in an amount reasonably acceptable to the
Agent, not to exceed the book value of such Owned Real Property (or
unconditional binding commitment therefor to be replaced by a final title
policy) insuring the Lien of such Mortgage as a valid mortgage Lien on the Owned
Real Property free of any other Liens except for Permitted Liens which policy
(or such commitment) shall be issued by a nationally recognized title insurance
company and contain such endorsements (excluding the creditor’s rights
endorsement), coinsurance and reinsurance as the Agent may reasonably request,
(iv) such affidavits as are customarily and reasonably required to induce the
title company to issue the title policies contemplated in (iii), (v) evidence
reasonably acceptable to the Agent of payment by the Borrower of all title
policy pre-

 

-65-



--------------------------------------------------------------------------------

miums, search and examination charges, escrow charges and related charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgages and issuance of the title policies referred to above,
(vi) an ALTA survey (or update certificate to an existing ALTA survey together
with an affidavit of no change) in a form and substance reasonably acceptable to
the Agent, in either case to the extent required by the title insurance company
issuing the policy of title insurance required by clause (iii) hereof for
deletion of the so called “survey exception” and issue the endorsements
reasonably requested by the Agent, (vii) an opinion of counsel to the Borrower
or applicable Subsidiary Guarantor opining as to the enforceability of the
Mortgages in a form and substance reasonably acceptable to the Agent, (viii) to
the extent any lease in respect of greater than 20,000 square feet of demised
space under which the Borrower or any Subsidiary Guarantor is the lessor affects
any Owned Real Property subject to a Mortgage, Borrower or such applicable
Subsidiary Guarantor shall use commercially reasonable efforts to cause such
lease to be subordinate to the Lien of the Mortgage to be recorded against such
Owned Real Property, either expressly by such lease’s terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Agent.

(b) Additional Post Closing Obligations. The Borrower shall, and shall cause
each of the relevant Subsidiary Guarantors (as applicable), to take the actions
and comply with the obligations set forth in Schedule 5.14(b) hereto, in each
case within such time periods and subject to such terms and conditions as are
set forth in such Schedule 5.14(b).

ARTICLE 6

FINANCIAL COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 6.01. Financial Ratios.

(a) Minimum Fixed Charge Coverage Ratio. At each Quarterly Measurement Date on
or after the Closing Date (beginning with December 31, 2011, or, if later, the
last day of the first full Fiscal Quarter completed after the Closing Date), the
Borrower’s Fixed Charge Coverage Ratio will not be less than the ratio indicated
in the table below opposite such Quarterly Measurement Date:

 

Quarterly Measurement Date

   Fixed Charge Coverage Ratio

December 31, 2011

   1.25:1.00

March 31, 2012

   1.25:1.00

June 30, 2012

   1.25:1.00

September 30, 2012

   1.25:1.00

December 31, 2012

   1.25:1.00

March 31, 2013

   1.25:1.00

June 30, 2013

   1.25:1.00

September 30, 2013

   1.25:1.00

December 31, 2013

   1.25:1.00

March 31, 2014

   1.25:1.00

June 30, 2014

   1.25:1.00

September 30, 2014

   1.25:1.00

December 31, 2014

   1.25:1.00

March 31, 2015

   1.25:1.00

 

-66-



--------------------------------------------------------------------------------

Quarterly Measurement Date

   Fixed Charge Coverage Ratio

June 30, 2015

   1.25:1.00

September 30, 2015

   1.25:1.00

December 31, 2015

   1.25:1.00

Each Quarterly Measurement Date thereafter

   1.25:1.00

(b) Maximum Total Leverage Ratio. At each Quarterly Measurement Date on or after
the Closing Date (beginning with December 31, 2011, or, if later, the last day
of the first full Fiscal Quarter completed after the Closing Date), the
Borrower’s Total Leverage Ratio will not exceed the ratio indicated in the table
below opposite such Quarterly Measurement Date:

 

Quarterly Measurement Date

   Maximum Total Leverage Ratio

December 31, 2011

   6.00:1.00

March 31, 2012

   6.00:1.00

June 30, 2012

   5.75:1.00

September 30, 2012

   5.75:1.00

December 31, 2012

   5.75:1.00

March 31, 2013

   5.75:1.00

June 30, 2013

   5.50:1.00

September 30, 2013

   5.50:1.00

December 31, 2013

   5.50:1.00

March 31, 2014

   5.50:1.00

June 30, 2014

   5.25:1.00

September 30, 2014

   5.25:1.00

December 31, 2014

   5.25:1.00

March 31, 2015

   5.25:1.00

June 30, 2015

   5.00:1.00

September 30, 2015

   5.00:1.00

December 31, 2015

   5.00:1.00

Each Quarterly Measurement Date thereafter

   4.75:1.00

Section 6.02. Maximum Capital Expenditures.

(a) The Borrower shall not, and shall not permit its Restricted Subsidiaries to,
make or incur any Capital Expenditure except for Capital Expenditures not
exceeding an amount equal to the amount set forth below opposite such Fiscal
Year, as such amount may be adjusted as provided in Section 6.02(b) below (such
amount, the “Permitted Capital Expenditure Amount”).

 

Fiscal Year

   Permitted Capital
Expenditures Amount ($)  

2011

     300,000,000   

2012

     300,000,000   

2013

     300,000,000   

2014

     300,000,000   

2015

     300,000,000   

2016

     300,000,000   

2017

     300,000,000   

2018

     300,000,000   

 

-67-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 6.02, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and its Restricted Subsidiaries in any Fiscal Year pursuant to
Section 6.02(a) is less than the Permitted Capital Expenditure Amount permitted
by Section 6.02(a) with respect to such Fiscal Year, 100% of the amount of such
difference may be carried forward and used to make Capital Expenditures in the
immediately succeeding Fiscal Year (but not any other years) with such amount
being carried forward to be applied before the Permitted Capital Expenditure
Amount permitted by Section 6.02(a) for such immediately succeeding Fiscal Year
is applied.

ARTICLE 7

NEGATIVE COVENANTS

Until the Term Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

Section 7.01. Limitation on Indebtedness; Certain Equity Securities.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
incur or be liable with respect to (i) any Indebtedness of a type described in
clause (i), (ii), (iii) or (iv) of the definition of “Indebtedness” in
Section 1.01 or (ii) any Guarantee of any such Indebtedness described in clause
(i) above, except:

(i) Indebtedness outstanding under the Financing Documents;

(ii) Indebtedness existing on the Closing Date and set forth in Schedule 7.01
and any Permitted Refinancing thereof;

(iii) Capital Lease Obligations incurred or assumed after the Closing Date;
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (iii) and by clause (iv) shall not at any time exceed
the greater of $75,000,000 and 1.75% of Consolidated Total Assets determined as
of the date of the most recent incurrence of Indebtedness in reliance on this
clause (iii);

(iv) Indebtedness incurred or assumed after the Closing Date for the purpose of
financing all or any part of the cost of acquiring or constructing an asset of
the Borrower or a Restricted Subsidiary; provided that (A) such Indebtedness is
secured by a Lien on such asset that is permitted by Section 7.02(f) and (B) the
aggregate outstanding principal amount of all Indebtedness permitted by clause
(iii) and this clause (iv) shall not at any time exceed the greater of
$75,000,000 and 1.75% of Consolidated Total Assets determined as of the date of
the most recent incurrence of Indebtedness in reliance on this clause (iv);

(v) (x) Indebtedness of any Person that becomes a Restricted Subsidiary after
the Closing Date in connection with an Acquisition; provided that such
Indebtedness was outstanding before such Person became a Restricted Subsidiary
and was not incurred in contemplation thereof and (y) any Permitted Refinancing
thereof;

(vi) Permitted Intercompany Indebtedness; provided that, in the case of
Permitted Intercompany Indebtedness under which a Restricted Subsidiary that is
not a Subsidiary Guarantor

 

-68-



--------------------------------------------------------------------------------

is the obligor, such Permitted Intercompany Indebtedness shall be permitted to
the extent permitted under Section 7.08(a);

(vii) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary so long as the
Borrower or the Restricted Subsidiary providing the Guarantee would have
otherwise been permitted to incur the Indebtedness represented by such Guarantee
under this Agreement;

(viii) Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to the Borrower or any Restricted Subsidiary,
in each case, arising in the ordinary course of business;

(ix) Indebtedness under Interest Rate Agreements of the Borrower or any
Restricted Subsidiary relating to Indebtedness permitted to be incurred and
outstanding under this Section 7.01 and entered into in the ordinary course of
business for the purpose of limiting interest rate risks and not for
speculation;

(x) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(xi) other unsecured Indebtedness in an aggregate outstanding principal amount
not at any time exceeding the greater of $150,000,000 and 3.75% of Consolidated
Total Assets determined as of the date of the most recent incurrence of
Indebtedness in reliance on this clause (xi); provided that, at the time of and
immediately after giving effect to such incurrence (x) no Default shall have
occurred and be continuing, (y) the Borrower shall be in compliance with the
financial covenants set forth in Article 6 hereof on a Pro Forma Basis and
(z) the aggregate outstanding principal amount of Indebtedness of Restricted
Subsidiaries that are not Subsidiary Guarantors permitted by this clause
(xi) shall not at any time exceed the greater of $50,000,000 and 1.25% of
Consolidated Total Assets determined as of the date of the most recent
incurrence of Indebtedness in reliance on this subclause (z);

(xii) other secured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;

(xiii) Indebtedness (not guaranteed by any Subsidiary of the Borrower that is
not a Subsidiary Guarantor) under the Senior Notes in an aggregate principal
amount not to exceed $550,000,000 and Permitted Refinancings thereof;

(xiv) Indebtedness of the Borrower and the Subsidiary Guarantors under the ABL
Facility in an aggregate principal amount not to exceed the sum of
(A) $650,000,000 and (B) accordion or incremental loans under the ABL Facility
in an aggregate principal amount not to exceed $200,000,000 less the amount of
any Incremental Term Loans incurred pursuant to Section 2.18 hereof;

(xv) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;

(xvi) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancing thereof;

 

-69-



--------------------------------------------------------------------------------

(xvii) Indebtedness incurred to finance any Acquisition or Investment permitted
under Section 7.08 (provided that such Acquisition or Investment shall have
resulted in the acquisition of 100%, by merger or otherwise, of the issued and
outstanding voting Equity Interests in, or assets constituting, an operating
Healthcare Facility or a business line or division of any other Person, and such
Person, if required by Section 5.08, shall have become a Subsidiary Guarantor
and Section 5.09 shall have been complied with to the reasonable satisfaction of
the Administrative Agent and the Collateral Agent) and any Permitted Refinancing
thereof; provided that (1) (A) no Default shall exist or result therefrom,
(B) the Borrower shall be in compliance with the financial covenants set forth
in Section 6.01 hereof on a Pro Forma Basis, (C) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above setting forth reasonably
detailed calculations demonstrating compliance with subclauses (A) and
(B) above, (2) such Indebtedness does not mature or have scheduled amortization
or payments of principal and is not subject to mandatory redemption or
prepayment (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, and (3) if such Indebtedness is incurred
by a Restricted Subsidiary that is not a Subsidiary Guarantor, such Indebtedness
is not guaranteed in any respect by the Borrower or any Subsidiary Guarantors
except to the extent permitted under Section 7.08(a) and the principal amount
thereof shall not exceed $50,000,000 in the aggregate at any time outstanding;
and

(xviii) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with Acquisitions
or other Investments and the disposition of any business, assets or Equity
Interests permitted hereunder, other than Guarantees incurred by any Person
acquiring all or any portion of such business, assets or Equity Interests for
the purpose of financing such acquisition.

(b) The Borrower shall not issue any preferred stock or other preferred Equity
Interests other than Qualified Equity Interests of the Borrower.

(c) The Borrower shall not permit any Restricted Subsidiary to issue any
preferred stock or other preferred Equity Interests other than to the Borrower
or any other Restricted Subsidiary.

Section 7.02. Negative Pledge. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it (or any income therefrom or any
right to receive income therefrom), except:

(a) Liens created pursuant to the Collateral Documents;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 7.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Closing Date;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary; provided that such Lien was not created in
contemplation of such event and does not extend to any other property of the
Borrower or any Restricted Subsidiary;

(d) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary or merges into the Borrower or any of its Restricted
Subsidiaries in connec-

 

-70-



--------------------------------------------------------------------------------

tion with an Acquisition; provided that such Lien was not created in
contemplation of such event and does not extend to any other property of the
Borrower or any Restricted Subsidiary;

(e) Liens upon the assets of the Borrower and its Restricted Subsidiaries
subject to Capital Lease Obligations to the extent incurred or assumed after the
Closing Date in reliance on Section 7.01(a)(iii); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capital
Lease Obligation, (ii) the Lien encumbering the asset giving rise to the Capital
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary and (iii) the aggregate outstanding principal amount of
all Indebtedness secured pursuant to this clause (e) and clause (f) after the
Closing Date shall not exceed the greater of $75,000,000 and 1.75% of
Consolidated Total Assets determined as of the date of the most recent creation
of a Lien in reliance on this clause (e);

(f) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or completion of construction thereof
and attaches to no asset other than such asset so financed and (ii) the
aggregate outstanding principal amount of all Indebtedness secured pursuant to
clause (e) and this clause (f) after the Closing Date shall not exceed the
greater of $75,000,000 and 1.75% of Consolidated Total Assets determined as of
the date of the most recent creation of a Lien in reliance on this clause (f);

(g) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary to
the Borrower or any other Restricted Subsidiary; provided that such Liens, if
they are on Collateral, are subordinated to the Liens securing the Obligations
on terms satisfactory to the Administrative Agent;

(h) any Lien arising out of any Permitted Refinancing; provided that the
principal amount of such Indebtedness is not increased and such refinanced
Indebtedness is not secured by any additional assets;

(i) Permitted Encumbrances;

(j) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $25,000,000 at any time outstanding (none of which shall be
secured by Liens on the Collateral);

(k) so long as the same is subject to the ABL Intercreditor Agreement in the
capacity of ABL Obligations, Liens on Collateral securing Indebtedness incurred
pursuant to Section 7.01(a)(xiv) and any other “Secured Obligations” as defined
in the ABL Facility;

(l) Liens securing any Permitted First Priority Refinancing Debt or any
Permitted Second Priority Refinancing Debt;

(m) so long as the Borrower’s Senior Secured Leverage Ratio shall be equal to or
less than 2.50:1.00 on a Pro Forma Basis (including the incurrence of any
Indebtedness under Section 7.01(a)(xvii) then being incurred)) (i) Liens placed
upon the Equity Interests of any Restricted Subsidiary to secure Indebtedness
incurred pursuant to Section 7.01(a)(xvii) in connection with the acquisition of
such Restricted Subsidiary and (ii) Liens placed upon the assets of such
Restricted Subsidiary or any of its Subsidiaries to secure Indebtedness (or to
secure a Guarantee of such Indebtedness), in either case incurred pursuant to
Section 7.01(a)(xvii) in connection with

 

-71-



--------------------------------------------------------------------------------

the acquisition of such Restricted Subsidiary; provided that a Senior
Representative of the Indebtedness being secured by such Lien shall have become
a party to the applicable Intercreditor Agreement;

(n) the modification, replacement, extension or renewal of any Lien permitted by
(b), (d), (e), (f) and (m) of this Section 7.02 upon or in the same assets
theretofore subject to such Lien (other than after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.01 and proceeds and products thereof) or
the Permitted Refinancing thereof or other obligations secured thereby as and to
the extent permitted by Section 7.01; and

(o) Liens deemed to exist by reason of (x) any encumbrance or restriction
(including put and call arrangements) with respect to the Equity Interests of
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement (including any Minority-Owned Affiliates) or (y) any
encumbrance or restriction imposed under any contract for the sale by the
Borrower or any of its Subsidiaries of the Equity Interests of any Subsidiary,
or any business unit or division of the business or any Subsidiary permitted
under this Agreement; provided that in each case such Liens shall extend only to
the relevant Equity Interests.

Section 7.03. Consolidations, Mergers and Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
consolidate or merge with or into, or sell, lease or otherwise dispose of all or
substantially all of its assets to, any other Person, or liquidate or dissolve,
except that:

(i) the Borrower may merge with any Person if the Borrower is the surviving
corporation and, immediately after such merger (and giving effect thereto), no
Default shall have occurred and be continuing;

(ii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower, except in a transaction permitted by clause (i) above)
and any Restricted Subsidiary may transfer all or substantially all of its
assets to any Person, in each case if, immediately after such transaction (and
giving effect thereto), no Default shall have occurred and be continuing and
(A) the surviving corporation or transferee is a Restricted Subsidiary (and, if
a Restricted Subsidiary that is a Subsidiary Guarantor is a party to such
transaction, such Subsidiary Guarantor is the surviving Person in such
transaction), (B) such merger, consolidation or transfer of all or substantially
all assets is in conjunction with a disposition by the Borrower and its
Restricted Subsidiaries of their entire investment in such Restricted Subsidiary
and such disposition is otherwise permitted by this Section 7.03, (C) the
Required Lenders shall have consented to such transaction, (D) such transaction
is permitted by Section 7.03(c) or (E) such transaction complies with
Section 7.03(c)(i) and is solely in respect of any Specified Property; and

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not adverse in any material respect to the
Lenders.

(b) If the Borrower and its Restricted Subsidiaries dispose of their entire
investment in any Restricted Subsidiary as permitted by subsection (a) above,
the Agent shall at the Borrower’s request, concurrently with or at any time
after such disposition, release all Security Interests in Equity Interests in
such Restricted Subsidiary granted by the Borrower and its Restricted
Subsidiaries to the Agent; provided that any such release shall be in form and
substance reasonably satisfactory to the Agent and so long as

 

-72-



--------------------------------------------------------------------------------

Borrower shall have provided the Agent such certifications or documents as the
Agent may reasonably request in order to demonstrate compliance with this
Agreement. In addition (i) such Restricted Subsidiary’s Subsidiary Guaranty
shall be automatically released and it shall cease to be a party to the Security
Agreement, in each case concurrently with such disposition, and (ii) the Agent
shall at the Borrower’s request, concurrently with or at any time after such
disposition, release all Security Interests granted by such Restricted
Subsidiary to secure its Subsidiary Guaranty and return to such Restricted
Subsidiary any of its assets held by the Agent under the Collateral Documents;
provided that any such release shall be in form and substance reasonably
satisfactory to the Agent and so long as Borrower shall have provided the Agent
such certifications or documents as the Agent may reasonably request in order to
demonstrate compliance with this Agreement.

(c) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any Asset Sale (other than of the Specified Properties), unless:

(i) the consideration received from such Asset Sale shall be in an amount at
least equal to the fair market value thereof (as determined in good faith by the
Borrower or such Restricted Subsidiary (which determination, if the sale price
exceeds $25,000,000, shall be evidenced by a resolution of the Borrower’s or
such Restricted Subsidiary’s Board of Directors) as at the time of such Asset
Sale); and

(ii) immediately after such Asset Sale is consummated, (x) at least 75% of the
aggregate consideration received for all Asset Sales consummated after the
Closing Date in reliance on this clause (c) shall be in the form of cash or cash
equivalents received at the closing of such transaction (provided that, for
purposes of determining what constitutes cash under this clause (x), (I) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Asset Sale and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (II) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of the applicable Asset
Sale and (III) any Designated Non-Cash Consideration received by the Borrower or
such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 7.03(c) that is at that time
outstanding, not in excess of the greater of $40,000,000 and 1.0% of
Consolidated Total Assets determined as of the date of the most recent receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being determined in good faith by the
Borrower at the time received and without giving effect to subsequent changes in
value, shall, in each case, be deemed to be cash) and (y) the aggregate book
value of all assets sold pursuant to Asset Sales consummated after the Closing
Date in reliance on this clause (c) would not exceed an amount equal to 15% of
the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as
shown on the Most Recent Financial Statements.

For purposes of Section 7.03(c)(ii), the book value of the assets disposed of in
each transaction shall be the book value of such assets on the books of the
Borrower or the relevant Restricted Subsidiary, as applicable, immediately
before such disposition.

(d) Notwithstanding anything in this Section 7.03 to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower or any Restricted
Subsidiary may make (i) any Asset

 

-73-



--------------------------------------------------------------------------------

Sale set forth in Schedule 7.03(d) hereto, (ii) Permitted Delinquent Account
Assignments and (iii) Asset Sales of the Specified Properties.

Section 7.04. Limitations on Transactions with Affiliates. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
pay any funds to or for the account of, make any Investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate; provided that the
foregoing shall not prohibit:

(a) the Borrower or any Restricted Subsidiary from performing its obligations
under the Existing Affiliate Agreements;

(b) the Borrower or any Restricted Subsidiary from making any Investment
permitted by Section 7.08;

(c) the Borrower or any Restricted Subsidiary from making sales or leases to or
purchases or leases from any Affiliate and, in connection therewith, extending
credit or making payments, or from making payments for services rendered by any
Affiliate, if such sales, leases or purchases are made or such services are
rendered in the ordinary course of business and on terms and conditions at least
as favorable to the Borrower or such Restricted Subsidiary as the terms and
conditions which would apply in a similar transaction with a Person not an
Affiliate;

(d) transactions between or among any of the Credit Parties and the Restricted
Subsidiaries not involving any other Affiliate;

(e) the Borrower or any Restricted Subsidiary from making payments of principal,
interest and premium on any of its Indebtedness held by an Affiliate if the
terms of such Indebtedness are substantially as favorable to the Borrower or
such Restricted Subsidiary as the terms which could have been obtained at the
time of the creation of such Indebtedness from a lender which was not an
Affiliate;

(f) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from participating in, or effecting any transaction in connection
with, any joint enterprise or other joint arrangement with any Affiliate if the
Borrower or such Restricted Subsidiary participates in the ordinary course of
its business and on a basis no less advantageous than the basis on which such
Affiliate participates;

(g) the Borrower or any Restricted Subsidiary from maintaining, entering into or
adopting any executive or employee incentive or compensation plan, contract or
other arrangement (including any loans or extensions of credit in connection
therewith to the extent permitted by Section 7.08), or any arrangement to
terminate any of the foregoing, if such plan, contract, or arrangement (i) has
been or is approved either (x) at any time by the shareholders of the Borrower
in accordance with such voting requirements as may be applicable or (y) at any
time by the board of directors of the Borrower or such Restricted Subsidiary (or
a duly constituted committee of such board), (ii) is immaterial in amount, or
(iii) is maintained, entered into or adopted in the ordinary course of business
of the Borrower or any Restricted Subsidiary;

(h) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from making any loan, guarantee or other accommodation in accordance
with the Borrower’s policies and practices concerning employee relocation in the
ordinary course of its business;

 

-74-



--------------------------------------------------------------------------------

(i) any Restricted Payments permitted by Section 7.07; and

(j) transactions not constituting Investments or Restricted Payments and
involving payments, transfers of property or other obligations with a fair value
not to exceed, for all such transactions after the Closing Date, $5,000,000.

Section 7.05. Limitation on Restrictions Affecting Subsidiaries. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into, or
suffer to exist, any agreement (other than the Financing Documents, the ABL
Facility Documents and any Existing Affiliate Agreements and, in the case of
clause (c), the Master Lease Agreements) which prohibits or limits the ability
of any Restricted Subsidiary to (a) pay dividends or make any other
distributions or pay any Indebtedness owed to the Borrower or any other
Restricted Subsidiary; (b) make loans or advances to the Borrower or any other
Restricted Subsidiary or (c) in the case of any Subsidiary Guarantor, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, that is or would be required
hereunder to be Collateral securing the obligations of the Borrower and the
Subsidiary Guarantors under the Financing Documents; provided that the foregoing
shall not prohibit any such prohibition or limitation contained in:

(i) any document relating to Indebtedness secured by a Lien permitted by
Section 7.02, insofar as the provisions thereof limit grants of junior liens on
the assets securing such Indebtedness;

(ii) any operating lease or Capital Lease, insofar as the provisions thereof
limit grants of a Security Interest in, or other assignments of, the related
leasehold interest to any other Person; and

(iii) if a Person becomes a Restricted Subsidiary after the Closing Date, any
agreement that is binding on such Person and was not entered into in
contemplation of its becoming a Restricted Subsidiary, insofar as such agreement
limits such Person’s ability to take any action described in clause (a), (b) or
(c) of this Section, provided that either:

(1) such limitation is terminated within 60 days after such Person becomes a
Restricted Subsidiary; or

(2) not more than 5% of Consolidated EBITDAR for any period of four consecutive
Fiscal Quarters is attributable, in the aggregate, to Persons that become
Restricted Subsidiaries after the Closing Date and remain subject to such
limitations more than 60 days after becoming Restricted Subsidiaries.

Section 7.06. Limitation on Sale or Issuance of Equity Interests of
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, sell or issue any Equity Interests of a
Restricted Subsidiary unless:

(a) the sale or issuance is to the Borrower or another Restricted Subsidiary;

(b) in the case of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary, the sale or issuance is to its existing holders of Equity Interests
in such Restricted Subsidiary pursuant to its charter or similar documents or
agreements binding on such Restricted Subsidiary to the extent permitted under
Section 7.07; or

 

-75-



--------------------------------------------------------------------------------

(c) (i) if, after giving effect to the sale or issuance, the Restricted
Subsidiary would no longer be a Restricted Subsidiary, all remaining Investments
of the Borrower and the Restricted Subsidiaries in such former Restricted
Subsidiary (valued at an amount equal to the Borrower’s remaining proportional
share of the fair market value of such former Restricted Subsidiary’s assets
less liabilities), if deemed made at that time, would be permitted under
Section 7.08 and (ii) the Borrower complies with Section 7.03(c) with respect to
the sale or issuance.

Section 7.07. Restricted Payments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
declare or make any Restricted Payment on or after the Closing Date, except
that:

(i) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or any other Restricted Subsidiary, but in the case of a Restricted
Payment by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, such
Restricted Payment is made on a pro rata basis among equity holders holding the
same series of Equity Interests in respect of which such Restricted Payment was
made, subject to any tax-related adjustment as set forth in its charter or
similar documents or agreements binding on such Restricted Subsidiary;

(ii) (1) the Borrower may purchase, redeem or otherwise acquire or retire for
value any of its Equity Interests held by officers, directors or employees or
former officers, directors or employees (or their estates or beneficiaries under
their estates), upon death, disability, retirement, severance or termination of
employment in an amount not to exceed $2,000,000 in any Fiscal Year (with unused
amounts in such Fiscal Year permitted to be carried over into succeeding Fiscal
Years); and (2) the Borrower may repurchase any of its Equity Interests deemed
to occur upon cashless exercise of stock options or warrants held by officers,
directors or employees or former officers, directors or employees (or their
estates or beneficiaries under their estates) if such Equity Interests represent
a portion of the exercise price, or withholding taxes payable in connection with
the exercise, of such options or warrants;

(iii) the Borrower may, in connection with the payment of a dividend on its
shares of common stock that is payable in additional shares of such common
stock, pay cash in lieu of delivering fractional shares of such common stock;

(iv) the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed, together with the aggregate amount of prepayments of Junior Debt
made pursuant to Section 7.12(i)(I), $100,000,000 from or after the Closing
Date;

(v) the Borrower may redeem in whole or in part any of its Equity Interests for
another class of Equity Interests or rights to acquire its Equity Interests or
with proceeds from substantially concurrent issuance of its Qualified Equity
Interests; provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby;

(vi) Restricted Payments to consummate the Transactions;

(vii) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration (x) such payment would
have complied with the provisions of this Agreement and (y) no Default occurred
and was continuing; and

 

-76-



--------------------------------------------------------------------------------

(viii) if the Available Amount Conditions have been met, additional Restricted
Payments may be made in an amount up to the Available Amount (determined, with
respect to each such Restricted Payment made in reliance on this clause (viii),
solely as of the date it is made);

provided that Restricted Payments may be declared and made pursuant to clause
(ii), (iii), (iv) or (viii) only if at the time of, and after giving effect to,
the Restricted Payment, no Default shall have occurred and be continuing.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
furnish any funds to or make any Investment in an Unrestricted Subsidiary or
other Person for purposes of enabling it to make any Restricted Payment that
could not be made directly by the Borrower or a Restricted Subsidiary in
accordance with the provisions of this Section.

Section 7.08. Limitations on Acquisitions and Investments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any Acquisitions or make, acquire or hold any other Investments, except:

(i) Permitted Investments;

(ii) Acquisitions involving Healthcare Facilities to the extent the
consideration therefor consists of Qualified Equity Interests of the Borrower;

(iii) Acquisitions of the Specified Properties;

(iv) Investments funded with Casualty Proceeds to the extent such Investments
are effected to replace or rebuild the asset in respect of which such Casualty
Proceeds were received;

(v) consistent with the provisions of this Agreement, (A) any Restricted
Subsidiary that is not a Subsidiary Guarantor may make Investments in the
Borrower or any other Restricted Subsidiary of the Borrower, (B) the Borrower
may make Investments in any Restricted Subsidiary that is a Subsidiary
Guarantor, (C) any Subsidiary Guarantor may make Investments in the Borrower or
any Restricted Subsidiary that is a Subsidiary Guarantor and (D) the Borrower or
any Subsidiary Guarantor may make Investments in any Restricted Subsidiary that
is not a Subsidiary Guarantor (limited in the case of this clause (D) to
Investments in an aggregate amount outstanding at any time not to exceed
$50,000,000); provided that, in each case, (1) each item of intercompany
Indebtedness pursuant to clause (D) shall be evidenced by a promissory note
(which shall be substantially in the form of Exhibit H hereto), (2) each
promissory note evidencing intercompany loans and advances made by a Restricted
Subsidiary that is not a Subsidiary Guarantor to a Subsidiary Guarantor or the
Borrower shall contain the subordination provisions set forth in Exhibit I and
(3) each promissory note evidencing intercompany loans and advances shall be
pledged to the Collateral Agent pursuant to the Security Agreement to the extent
required thereby;

(vi) other Investments not otherwise permitted by this Section 7.08 in an
aggregate amount outstanding at any time not to exceed $25,000,000;

(vii) Investments made pursuant to the Transactions;

(viii) Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary as

 

-77-



--------------------------------------------------------------------------------

permitted hereunder after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(ix) Investments consisting of extensions of trade credit or loans or advances
in the ordinary course of business; and

(x) if the Available Amount Conditions have been met, other Investments in an
amount up to the Available Amount (determined with respect to each Investment
made in reliance on this clause (x) solely as of the date it is made).

(b) Notwithstanding the foregoing (but subject to the proviso below), the
Borrower and its Restricted Subsidiaries may make Restricted Investments
involving Healthcare Facilities and assets incidental thereto (including any
Restricted Investment referred to in clause (y) of the proviso below) if, at the
time of, and after giving effect to, each such Restricted Investment:

(i) no Default shall have occurred and be continuing; and

(ii) the aggregate amount of such Restricted Investment and all other Restricted
Investments made in reliance on this clause (b) (net of, with respect to a
Restricted Investment in any particular Person made pursuant to this clause, the
after-tax cash return thereon received by the Borrower or a Restricted
Subsidiary that is a Subsidiary Guarantor after the Closing Date as a result of
any sale for cash, repayment, redemption, liquidating distribution or other cash
realization (not included in Adjusted Consolidated Net Income), but not to
exceed the amount of such Restricted Investment in such Person made in reliance
on this clause (b)) does not exceed (A) with respect to Restricted Investments
made in any Fiscal Year (including the Fiscal Year ending December 31, 2011 and
any Restricted Investments made during that Fiscal Year), $225,000,000 (with
unused amounts in such Fiscal Year permitted to be carried over into succeeding
Fiscal Years) and (B) with respect to all such Restricted Investments made in
reliance on this clause (b) from or after the Closing Date, $1,000,000,000;

provided that (x) this clause (b) shall not be used to make any Investment in
any Unrestricted Subsidiary and (y) for purposes of this clause (b), in the case
of a sale or issuance of Equity Interests of a Restricted Subsidiary as a result
of which such Restricted Subsidiary would no longer be a Subsidiary, all
remaining Investments of the Borrower and the Restricted Subsidiaries in such
former Restricted Subsidiary immediately after giving effect to such transaction
(valued at an amount equal to the Borrower’s remaining proportional share of the
fair market value of such former Restricted Subsidiary’s assets less
liabilities) shall be deemed made at the time such transaction is consummated.

(c) For purposes of this Section 7.08, any Investment shall be deemed to be
outstanding to the extent not returned in the same form as the original
Investment (or cash) to any Borrower or any Restricted Subsidiary that is a
Subsidiary Guarantor.

Section 7.09. No Change of Fiscal Periods. The Borrower shall not change the
date on which any of its Fiscal Years or Fiscal Quarters ends, unless the
Required Lenders shall have consented to such change (which consent may be
conditioned on the amendment of any covenant herein that would be affected by
such change to eliminate the effect thereof).

Section 7.10. Limitation on Business.

 

-78-



--------------------------------------------------------------------------------

(a) The Borrower shall not engage in any activities other than owning Equity
Interests in Cornerstone and other Subsidiaries that own, operate or manage
Healthcare Facilities, and financing activities and other activities reasonably
related to such ownership.

(b) The Borrower shall not permit any of its Restricted Subsidiaries to engage
in any business, other than the business of owning, operating or managing
Healthcare Facilities and any business reasonably incidental thereto.

Section 7.11. Limitation on Sale and Leaseback Transactions. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, enter into any Sale and
Leaseback Transaction with respect to any property or asset unless:

(A) the Borrower or the Restricted Subsidiary would be entitled to:

(1) incur Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction pursuant to Section 7.01(a), and

(2) create a Lien on such property or asset securing such Attributable
Indebtedness pursuant to Section 7.02,

in which case, the corresponding Indebtedness and Lien will be deemed incurred
pursuant to those provisions, and

(B) the Borrower complies with Section 7.03(c) in respect of such transaction.

Section 7.12. No Modification of Certain Documents Without Consent; Prepayments
of Indebtedness. The Borrower shall not, and shall not permit any Restricted
Subsidiary to (x) consent to or solicit any amendment or supplement to, or any
waiver or other modification of any Master Lease Agreement, if the effect
thereof could reasonably be expected to cause a Material Adverse Effect or
(y) amend, waive or modify any document governing any unsecured Indebtedness,
Subordinated Indebtedness or (other than Indebtedness under the ABL Facility)
any Indebtedness secured by a Lien on any of the Collateral that is junior to
any of the Liens on the Collateral securing the Secured Obligations in a manner
materially adverse to the Lenders. Neither the Borrower nor any of its
Restricted Subsidiaries will (i) (A) redeem, purchase, prepay, retire, defease
or otherwise acquire for value (other than exchanges solely for Qualified Equity
Interests), prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment, any Subordinated Indebtedness or unsecured Indebtedness
(collectively, “Junior Debt”), or set aside any funds for such purpose, whether
such redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof, and whether or not
any such redemption, purchase, prepayment, retirement or acquisition is required
under the terms and conditions applicable to such Junior Debt or (B) make any
cash interest payment in respect of Junior Debt (other than regularly scheduled
interest payments as and when due in respect of Junior Debt permitted under this
Agreement if such payments are not then prohibited by the subordination
provisions thereof, if any, which shall be permitted), other than, in the case
of each of clauses (A) and (B), (I) in an amount not to exceed, together with
the aggregate amount of Restricted Payments made in reliance on
Section 7.07(a)(iv), $100,000,000 and (II) if the Available Amount Conditions
have been met, in an amount up to the Available Amount (determined, solely as of
the date such payment under this Section 7.12(i)(II) is made); or (ii) release,
cancel, compromise or forgive in whole or in part any Indebtedness evidenced by
any Intercompany Note (unless either the Borrower or a Subsidiary Guarantor
hereunder is the obligor with respect to such Indebtedness or the release,
cancellation, compromise or forgiveness thereof is otherwise permitted as an
Investment in accordance with this Agreement).

 

-79-



--------------------------------------------------------------------------------

Section 7.13. Payments for Consents. The Borrower shall not, and shall not
permit any of its Subsidiaries or Affiliates to, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Lender for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Agreement or the other
Financing Documents unless such consideration is offered to be paid or agreed to
be paid to all Lenders that consent, waive or agree to amend such term or
provision within the time period set forth in the solicitation documents
relating to the consent, waiver or amendment.

ARTICLE 8

DEFAULTS

Section 8.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) (i) any principal of any Loan shall not be paid when due, or (ii) any
interest thereon shall not be paid within one Business Day after the due date
thereof, or (iii) any fee payable pursuant to Section 2.09 shall not be paid
within three Business Days after the due date thereof, or (iv) any other fee or
other amount payable hereunder to or for the account of any Agent or any Lender
shall not be paid within five Business Days after the due date thereof; or

(b) the Borrower shall fail to observe or perform any covenant contained in
Section 5.01(e), Article 6 or Article 7; or

(c) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any of its covenants or agreements contained in the Financing Documents (other
than those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Borrower by the Agent at the request of any
Lender; provided that (i) if such failure relates primarily to the operation of,
or to the use, maintenance, protection, preservation or status of property with
an aggregate fair market value less than or equal to $25,000,000, such failure
shall not constitute an Event of Default and (ii) in the case of any such
failure relating primarily to the operation of, or to the use, maintenance,
protection, preservation or status of property with an aggregate fair market
value greater than $25,000,000, then if such failure relates primarily to the
operation of, or to the use, maintenance, protection, preservation or status of
such property used directly in the operation of a particular Healthcare Facility
that is a Master Lease Property and there is a representation, covenant or
agreement dealing with substantially the same subject matter in the applicable
Master Lease Agreement, such failure shall not constitute an Event of Default
pursuant to this clause (c) and instead shall be governed solely by
Section 8.01(g) below; or

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower or any Subsidiary Guarantor in any Financing Document or in any
certificate, financial statement or other document delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or

(e) the Borrower or any Restricted Subsidiary shall fail to make one or more
payments (whether of principal or interest) in respect of Material Indebtedness
when due or within any period of grace applicable to such payments; or

(f) any event or condition shall occur that (i) results in the acceleration of
the maturity of any Material Indebtedness or (ii) enables (or, with the giving
of notice or lapse of time or

 

-80-



--------------------------------------------------------------------------------

both, would enable) the holder or holders of Material Indebtedness or any Person
acting on behalf of such holder or holders to accelerate the maturity thereof;
or

(g) except as would not be reasonably expected to result in a Material Adverse
Effect, any Master Lease Event of Default occurs and is continuing and pursuant
to such Master Lease Event of Default, Ventas has delivered to Kindred a notice
terminating such Master Lease and such notice of termination has not been
withdrawn, provided that if the only such Master Lease Events of Default that
have occurred and are continuing are Facility Defaults (as defined in any Master
Lease Agreement) and the number of Material Healthcare Facilities to which such
Facility Defaults relate does not exceed 15, such condition shall not constitute
an Event of Default pursuant to this subsection (g); or

(h) [Reserved]; or

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000; or

(j) one or more Enforceable Judgments for the payment of money aggregating in
excess of $50,000,000 shall be rendered against the Borrower or one or more
Restricted Subsidiaries and shall not have been satisfied; or

(k) any Lien created or purported to be created by any of the Collateral
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be subject to such Lien, subject to no prior or
equal Lien (other than Permitted Liens), or the Borrower or any Subsidiary
Guarantor shall so assert in writing; provided that it shall not be an Event of
Default under this clause (k) if the Liens in question are not valid or not
perfected, or are subject to such other Liens, only in respect of Collateral
(x) with an aggregate fair market value not in excess of $25,000,000 during the
term of this Agreement or (y) used directly in the operation of one or more
particular Healthcare Facilities that are Master Lease Properties and the number
of such facilities does not exceed 15; or

(l) any Subsidiary Guarantor’s Subsidiary Guaranty shall at any time fail to
constitute a valid and binding agreement of such Subsidiary Guarantor (except as
expressly permitted by any Financing Document), or any Subsidiary Guarantor, or
any Person acting on behalf of any Subsidiary Guarantor, shall so assert in
writing; or

(m) (i) the Borrower or any Restricted Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or tak-

 

-81-



--------------------------------------------------------------------------------

ing possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing; or (ii) an
involuntary case or other proceeding shall be commenced against the Borrower or
any Subsidiary Guarantor seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against it under the Federal bankruptcy laws as now or
hereafter in effect; or

(n) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange
Act) of 50% or more of the outstanding shares of common stock of the Borrower;
or, during any period of 24 consecutive calendar months, individuals who were
members of the board of directors of the Borrower on the first day of such
period (together with any new directors whose election or appointment by such
members or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to constitute a majority of
the board of directors of the Borrower,

then, and in every such event the Agent or the Required Lenders may:

(i) by notice to the Borrower terminate the Term Commitments and they shall
thereupon terminate,

(ii) by notice to the Borrower, declare the Loans and all other amounts in
respect of the Obligations (in each case together with accrued interest thereon)
to be, and they shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Financing Documents or Applicable Law.

provided that if any event specified above in Section 8.01(m) occurs, then
without notice to the Borrower or any other act by the Agent or any Lender, the
Term Commitments shall thereupon terminate and all the Loans and all other
amounts in respect of the Obligations (in each case together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.02. Notice of Default. The Agent shall give notice to the Borrower
under Section 8.01 promptly upon being requested to do so by the Required
Lenders and shall thereupon notify all the Lenders thereof.

Section 8.03. Enforcement Notice. If the Agent is (i) instructed to do so by the
Required Lenders at any time after the Loans become immediately due and payable
pursuant to Section 8.01(m), or (ii) instructed to do so by the Required Lenders
at any time after the Loans have been declared due and payable pursuant to
Section 8.01, the Administrative Agent shall deliver to the Collateral Agent an
Enforcement Notice directing the Collateral Agent to exercise one or more
specific remedies under the Collateral Documents or any other right or remedy
available at law or in equity. Concurrently with the delivery of

 

-82-



--------------------------------------------------------------------------------

any such Enforcement Notice to the Collateral Agent, all outstanding Loans and
all other amounts in respect of the Obligations not theretofore declared due and
payable shall automatically become immediately due and payable.

ARTICLE 9

THE AGENTS

Each of the Lenders hereby irrevocably appoints JPMorgan Chase Bank, N.A. as its
agent and authorizes JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent and Collateral Agent, (i) to sign and deliver the
Collateral Documents and (ii) to take such actions on its behalf and to exercise
such powers as are delegated to the Agent by the terms of the Financing
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Financing Documents. Without limiting the generality of the
foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Financing Documents that the Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the
Financing Documents, the Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Financing Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Financing Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Financing
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article 4 or elsewhere in any Financing Document,
other than to confirm receipt of items expressly required to be delivered to the
Agent, or (vi) the existence, genuineness or value of any of the Collateral or
the validity, perfection, recordation, priority or enforceability of any Lien on
any of the Collateral.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

-83-



--------------------------------------------------------------------------------

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.14,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Facility Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Commitments and the
repayment, satisfaction or discharge of all other Obligations.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Financing Document, any related agreement or any document
furnished hereunder or thereunder.

Nothing in any Financing Document shall impose on any of Citibank, N.A. or
Morgan Stanley Senior Funding, Inc., in its capacity as Co-Syndication Agent, or
on any of General Electric Capital Cor-

 

-84-



--------------------------------------------------------------------------------

poration or Wells Fargo Capital Finance, Inc. in its capacity as
Co-Documentation Agent, any duty or responsibility whatsoever.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 680 South Fourth Street, Louisville, KY 40202,
Attention of the Chief Financial Officer, Treasurer and General Counsel
(Telecopy Nos. (502) 596-4141 and (502) 596-4170 and (502) 596-4715);

(ii) if to the Agent (including in its capacity as a Lender), to JPMorgan Agency
Services, 1111 Fannin - 10th Floor, Houston, TX 77002, Attention of John H. Ngo
(Telephone No. (713) 750-2931; Telecopy No. (713) 374-4312), with a copy to
JPMorgan Chase Bank, N.A. – Client Credit Management, 383 Madison Avenue – 24th
Floor, New York, NY 10179, Attention of Dawn Lee Lum (Telephone No.
(212) 270-2472; Telecopy No. (212) 270-3279); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Agent or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent and the Lenders under the
Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Financing Document or consent to any departure by the Borrower or any Restricted
Subsidiary therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be con-

 

-85-



--------------------------------------------------------------------------------

strued as a waiver of any Default, regardless of whether the Agent or any Lender
may have had notice or knowledge of such Default at the time.

(b) No Financing Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Financing Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:

(i) increase the Term Commitment of any Lender without the written consent of
such Lender;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount (including,
for the avoidance of doubt, any scheduled date of amortization) of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Term Commitment, without the written consent of each Lender affected
thereby;

(iv) release all or substantially all of the Collateral from the Security
Interests or release all or substantially all of the Restricted Subsidiaries
from their obligations under the Subsidiary Guarantees (except in each case as
expressly provided in the Financing Documents as in effect on the Closing Date)
without the written consent of each Lender;

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Financing Document specifying the number
or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder without the
written consent of each Lender; or

(vi) change Section 2.15(b) or (c) or the definition of “Pro Rata Share” in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent without the prior written consent of
the Agent.

Notwithstanding anything to the contrary in this Section 10.02, the Borrower and
the Agent may, without the input or consent of the other Lenders, (i) effect
such amendments to this Agreement and the other Financing Documents as may be
necessary or appropriate in the opinion of the Agent to effect the provisions of
Section 2.18 (it being understood that no such amendments shall amend the
provisions of Section 2.18) and (ii) enter into any amendment of any Financing
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Lender Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Lender Parties, in any property or so
that the security interests therein comply with Applicable Law.

Section 10.03. Expenses; Indemnity; Damage Waiver.

 

-86-



--------------------------------------------------------------------------------

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Agent, the Co-Syndication Agents and their respective Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Agent and the
Co-Syndication Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement and the other Financing Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other
Financing Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) The Borrower shall indemnify the Agent, the Co-Syndication Agents and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties to
the Financing Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release or threat of Release of Hazardous Materials on, at, under or
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction in a final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent or the Co-Syndication Agents under paragraph (a) or (b) of
this Section (but without affecting the Borrower’s obligations with respect
thereto), each Lender severally agrees to pay to the Agent or the Co-Syndication
Agents, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or any Co-Syndication Agent in its capacity as
such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five days
after written demand therefor.

Section 10.04. Successors and Assigns.

 

-87-



--------------------------------------------------------------------------------

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (which assignees shall be financial
institutions in the business of making regular extensions of credit or making
investments in syndicated loans, it being understood that neither the Borrower
(or any of its Affiliates) nor any natural Person shall be a Lender)) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

(1) the Borrower, provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; provided, further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(2) the Agent, provided that no consent of the Agent shall be required for an
assignment to a Lender immediately prior to giving effect to such assignment, an
Affiliate of such a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(1) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent) shall not be less
than $1,000,000, and, immediately after giving effect to such assignment, the
assigning Lender shall have (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent) Loans
aggregating at least $1,000,000, in each case unless each of the Borrower and
the Agent otherwise consent, provided that no such consent of the Borrower shall
be required if a Event of Default has occurred and is continuing;

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(3) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

(4) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “credit contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available

 

-88-



--------------------------------------------------------------------------------

and who may receive such information in accordance with the assignee’s
compliance procedures and Applicable Laws, including federal and state
securities laws; and

(5) (A) promptly prior to the effectiveness of such assignment, the assigning
Lender shall have requested and received the most recent Disqualified
Institutions List from the Administrative Agent and (B) no assignments shall be
made to Defaulting Lenders or Disqualified Institutions (as set forth on the
most recent update to the Disqualified Institutions List delivered to the
assigning Lender).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14, and 10.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Term Commitment of, and principal amount of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) (it
being understood that neither the Borrower (or any of its Affiliates) nor any
natural Person shall be a Participant) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Agent and the other Lenders shall
continue to deal

 

-89-



--------------------------------------------------------------------------------

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) (x) promptly prior to the sale of any
Participation, such Lender shall have requested and received the most recent
Disqualified Institutions List from the Administrative Agent and (y) no Lender
may sell a Participation to a Disqualified Institution (as set forth on the most
recent update to the Disqualified Institutions List delivered to such
participating Lender). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the Financing Documents and to approve any amendment,
modification or waiver of any provision of the Financing Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that that (1) increases the
Term Commitments participated to such Participant, (2) reduces the amount of
principal, interest or fees participated or payable to such Participant,
(3) extends the Maturity Date or the due date of any amortization, interest or
fee payment payable to such Participant, (4) releases the Guarantees of the
Obligations of all or substantially of the Subsidiary Guarantors or all or
substantially all of the Collateral or (5) changes the voting rights granted to
such Participant pursuant to this Section 10.04(c). Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations of such Sections and Section 2.16) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(c) as though it
were a Lender. Each Lender that sells participations to a Participant, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a Register of all such Participants. The entries in the participant register
shall be conclusive (absent manifest error), and the Borrower and the Lenders
shall treat each Person whose name is recorded in the participant register
pursuant to the terms hereof as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary. Notwithstanding the
foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility to determine the
compliance of any Lender with the requirements of this Section 10.04(c)(i) (it
being understood that each Lender shall be responsible for ensuring its own
compliance with the requirements of this Section).

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed).

(d) Any Lender may at any time pledge or assign a Security Interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a Security Interest; provided that no such pledge
or assignment of a Security Interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Financing Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the
Financing Documents and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or unsatisfied and so long as the Term

 

-90-



--------------------------------------------------------------------------------

Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 10.03 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the Transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Term
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to the limitations contained in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement or any document or instrument delivered in connection herewith
by facsimile transmission or electronic “.pdf” file or similar electronic format
shall be effective as delivery of a manually executed counterpart of this
Agreement or such document or instrument, as the case may be.

Section 10.07. Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be contingent or unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Financing Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Financing Document shall affect any right that the Agent or any

 

-91-



--------------------------------------------------------------------------------

Lender may otherwise have to bring any action or proceeding relating to any
Financing Document against any Credit Party or its properties in the courts of
any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Financing Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in any Financing
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality.

(a) Each of the Agent, the Co-Syndication Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
and experts (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Financing Document or the
enforcement of rights thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower,
(viii) to ratings agencies, (ix) for purposes of establishing a “due diligence”
defense or (x) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Agent, the Co-Syndication Agents
or any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of infor-

 

-92-



--------------------------------------------------------------------------------

mation received from the Borrower after the Closing Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, any party hereto (and any
employee, representative or other agent of thereof) may disclose to any and all
Persons, without limitation of any kind, the U.S. federal income tax treatment
and the U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are provided to it relating to such tax treatment and tax structure.
However, no disclosure of any information relating to such tax treatment or tax
structure may be made to the extent nondisclosure is reasonably necessary in
order to comply with applicable securities laws.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 10.13. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Borrower and the Subsidiary
Guarantors that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Subsidiary Guarantors, which information includes the name and address of the
Borrower and the Subsidiary Guarantors and other information that will allow
such Lender to identify the Borrower and the Subsidiary Guarantors in accordance
with the Act.

Section 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest

 

-93-



--------------------------------------------------------------------------------

thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

Section 10.15. Margin Stock. Each Lender represents to the Agent and each other
Lender that it in good faith is not relying upon any Margin Stock as collateral
in the extension or maintenance of the credit provided for in this Agreement.

Section 10.16. Application of Proceeds under Mortgages. Notwithstanding anything
to the contrary in Section 5.06 of any Mortgage, the proceeds of any sale of, or
other disposition of, all or any part of the mortgaged or trust property
described in such Mortgage shall be applied as follows: first, as provided in
clause “first” in Section 5.06(a) of such Mortgage, and second, as provided in
clauses “second,” “third” and “fourth” of Section 20 of the Security Agreement.

Section 10.17. ABL Intercreditor Agreement. Each Lender hereunder (on behalf of
itself and its Affiliates): (a) consents to the subordination of Liens provided
for in the ABL Intercreditor Agreement, (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the ABL Intercreditor
Agreement and (c) authorizes and instructs the Agent to enter into the ABL
Intercreditor Agreement as the Term Loan Collateral Agent (as defined in the ABL
Intercreditor Agreement) and Term Loan Administrative Agent (as defined in the
ABL Intercreditor Agreement), on behalf of such Lender. The foregoing provisions
are intended as an inducement to the ABL Claimholders (as defined in the ABL
Intercreditor Agreement) to enter into the arrangements contemplated by the ABL
Collateral Documents (as defined in the ABL Intercreditor Agreement) and the ABL
Claimholders are intended third party beneficiaries of such provisions and the
provisions of the ABL Intercreditor Agreement.

 

-94-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KINDRED HEALTHCARE, INC. By:   /s/ Donald H. Robinson   Name:   Donald H.
Robinson   Title:   Senior Vice President of Tax and Treasurer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Collateral Agent

    and as a Lender

By:   /s/ Dawn LeeLum   Name:   Dawn LeeLum   Title:   Executive Director

 